             Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 1 of 44



     David R. Markham (SBN 071814)                           Stanley D. Saltzman, Esq. (SBN 90058)
 1
     dmarkham@markham-law.com                                Tatiana G. Avakian, Esq. (SBN 298970)
     Maggie Realin (SBN 263639)                              MARLIN & SALTZMAN, LLP
 2
     mrealin@markham-law.com                                 29800 Agoura Road, Suite 210
     Lisa Brevard (SBN 323391)                               Agoura Hills, California 91301
     lbrevard@markham-law.com                                Telephone: (818) 991-8080
 3   THE MARKHAM LAW FIRM                                    Fax: (818) 991-8081
     750 B Street, Suite 1950                                ssaltzman@marlinsaltzman.com
 4   San Diego, California 92101                             tavakian@marlinsaltzman.com
     Tel.: (619) 399-3995
 5   Fax: (619) 615-2067
                                                             Attorneys for Plaintiff Miguel Mendoza and
 6                                                           the Putative Class
     RICHARD E. QUINTILONE II (SBN 200995)
 7   JEFFREY T. GREEN (SBN 330065)
     QUINTILONE & ASSOCIATES
 8   22974 El Toro Road, Suite 100
     Lake Forest, CA 92630
 9   Tel.: (949) 458-9675
     Fax: (949) 458-9679
10   Email: req@quintlaw.com; jtg@quintlaw.com
     Attorneys for Plaintiffs Andrea Harrison, Kiarash
11   Kaffishahsavar and Kimberly Jaco and all others
12   similarly situated

13                             UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15   ANDREA HARRISON, an individual, on         Case Nos.  3:19-cv-00316-LB
     behalf of herself and all others similarly            3:19-cv-02491-LB
16   situated                                              4:20-cv-02119-YGR
                    Plaintiff,                  CLASS ACTION
17           v.
     BANK OF AMERICA, N.A., a business                   [Assigned for all purposes to the Hon.
18   entity, form unknown; and DOES 1 through            Laurel Beeler, Courtroom B – 15th Floor]
     10, inclusive,
19                  Defendants.
                                                         NOTICE OF UNOPPOSED MOTION AND
20   MIGUEL MENDOZA, individually, and on                MOTION FOR PRELIMINARY
     behalf of all others similarly situated             APPROVAL OF CLASS ACTION
21                   Plaintiff,                          SETTLEMENT; DECLARATIONS OF
            v.                                           COUNSEL IN SUPPORT
22   BANK OF AMERICA CORPORATION, and
     DOES 1-100, inclusive,
23                                                       Date:        May 27, 2021
                     Defendants.
                                                         Time:        9:30 a.m.
24   KIARASH KAFFISHAHSAVAR, and                         Ctrm:        B – 15th floor
     KIMBERLY JACO on behalf of all others
25   similarly situated                                  [NOTICE TO LWDA UPLOADED 4/22/21]
26                   Plaintiffs,
              v.
     BANK OF AMERICA, N.A., a business                   Complaint filed:      March 25, 2019
27                                                       FAC filed:            June 11, 2019
     entity, form unknown,
28                   Defendants.                         Trial date:           Not set



                                                                                CASE NO. 3:19-CV-02491-LB
         NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 2 of 44




 1          TO: ALL PARTIES HEREIN AND TO THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that on May 27, 2021, at 9:30 a.m., or as soon thereafter as the matter
 3   can be heard in Courtroom B in the above entitled courthouse located at 450 Golden Gate Avenue, San
 4   Francisco, California, Plaintiffs, on their own behalf, and on behalf of the proposed Class, will move for
 5   preliminary approval of a class wide settlement reached with Defendant Bank of America, N.A.
 6   (“Defendant”). Defendant does not oppose this Motion.
 7          This Motion shall be based upon this Notice of Motion, the accompanying Memorandum of Points
 8   & Authorities filed herewith, the declarations of counsel, the Settlement Agreement entered into by the
 9   Parties, and upon such further evidence, both documentary and oral, as may be presented at the hearing of
10   said motion.
11          Pursuant to the Class Action Settlement Agreement, Exhibit 1 to the Declaration of Stanley D.
12   Saltzman Esq. (“Saltzman Decl.”) and with the supporting information of David R. Markham Esq.
13   (“Markham Decl.”) and Richard E. Quintilone II Esq. (“Quintilone Decl.”), Plaintiffs hereby request that
14   the Court enter the following Order, following hearing on the motion as noticed above:
15          (1) Preliminarily approving the proposed settlement, and executing the [Proposed] Order Granting
16              Preliminary Approval of the Class Action Settlement (Exhibit 2 to the Saltzman Decl.);
17          (2) Conditionally certifying the proposed Class for settlement purposes, and appointing both class
18              counsel and representative plaintiff status;
19          (3) Directing that the Class be given notice of the settlement in the form of the proposed Notice
20              agreed to by the parties, Exhibit B to the Settlement Agreement, which is Exhibit 1 to the
21              Saltzman Declaration, for the Court’s approval;
22          (4) Scheduling a hearing to consider final approval of the settlement, entry of a proposed final
23              judgment, finally certifying the Class, and to consider Class Counsels’ application for an award
24              of attorneys’ fees and reimbursement of costs and expenses, as well as an enhancement award
25              to the Class Representatives.
26   ///
27   ///
28   ///


                                                        ii
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
             Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 3 of 44




 1
     DATED: April 22, 2021                MARLIN & SALTZMAN, LLP
 2
 3                                        By:    /s/ Tatiana G. Avakian ______________
                                                 Stanley D. Saltzman, Esq.
 4                                               Tatiana G. Avakian, Esq.
                                          Attorneys for Plaintiff Miguel Mendoza and the
 5
                                          putative Class
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                iii
             NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                   CASE NO. 3:19-CV-00316-LB
                  Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 4 of 44




 1                                                         TABLE OF CONTENTS
 2   I.      NATURE OF RELIEF SOUGHT .................................................................................................1
 3   II.     INTRODUCTION ............................................................................................................................2
     III.    SUMMARY OF THE LITIGATION ............................................................................................7
 4
             A.      Nature of the Case ................................................................................................................7
 5
             B.      Litigation History .....................................................................................................................7
 6
                       1.         The Harrison case ……………………………………………………………….. 7
 7                     2.         The Kaffishahsavar case ………………………………………………………… 8
 8                     3.         The Mendoza case …………………………………………………….. ……..… 9
 9                     4.         Mediation ……………………………………………………………………….. 9

10           C.      Summary of Settlement Terms .........................................................................................…..10
             D.      Settlement Value ....................................................................................................................12
11
             E.      The Settlement has no “Obvious Deficiencies” and Falls within the Approval Range ...............22
12
             F.      Plaintiffs Face Certification and Liability Risks .......................................................................23
13
     IV.     THE SETTLEMENT EXCEEDS THE STANDARDS FOR PRELIMINARY APPROVAL ...........25
14   V.      NATURE AND METHOD OF CLASS NOTICE............................................................................27
15   VI.     CLAIMS ADMINISTRATION .......................................................................................................28
16   VII.    ATTORNEYS’ FEES AND COSTS ...............................................................................................28

17   VIII.   SERVICE AWARD FOR PLAINTIFFS..........................................................................................29
     IX.     CERTIFICATION OF THE SETTLEMENT CLASS IS APPROPRIATE .......................................29
18
             A.      Federal Rule of Civil Procedure 23(a) Requirements Are Met for the Settlement Class.............30
19
                       1.         Numerosity ……………………………………………………………30
20
                       2.         Commonality ………………………………………………………… 31
21
                       3.         Typicality ……………………………………………………………. 33
22
                       4.         The Adequacy Requirements Are Satisfied ……………………………… 33
23           B.      The Federal Rule of Civil Procedure 23(b) Standards Are Satisfied..........................................33
24                     1.         Common Issues Predominate ……………………………………………33
25                     2.         The Class Action Device Is Superior ……………………………………. 34
26   X.      NO MANAGEABILITY ISSUES PRECLUDE CERTIFICATION.................................................34
27   XI.     PLAINTIFFS’ COUNSEL SHOULD BE APPOINTED AS “CLASS COUNSEL” .........................34

28   XII.    CONCLUSION ...............................................................................................................................35


                                                                           iv
                  NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                        CASE NO. 3:19-CV-00316-LB
                  Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 5 of 44




 1                                                      TABLE OF AUTHORITIES
     Cases
 2
     7-Eleven Owners for Fair Franchising v. Southland Corp.,
 3          85 Cal.App.4th 1135 (2000) ................................................................................................ 22
 4   Advertising Specialty Nat’l Assoc. v. Fed’l Trade Comm’n.,
 5          238 F.2d 108 (1st Cir. 1956) ................................................................................................ 30

 6   Amalgamated Transit Union Local 1309, AFL-CIO v. Laidlaw Transit Services, Inc.,
           2009 WL 2448430 (S.D. Cal. 2009) ....................................................................................... 20
 7
     Amaral v. Cintas Corp. No. 2,
 8          163 Cal.App.4th 1157 (2008) ........................................................................................... 20, 21
 9   Armstrong v. Davis,
           275 F.3d 849 (9th Cir. Cal. 2001) ........................................................................................ 31
10
     Bellinghausen v. Tractor Supply Co.,
11           303 F.R.D. 611 (N.D. Cal. 2014) ............................................................................................ 22
12   Betancourt v. OS Rest. Servs., LLC,
            49 Cal. App. 5th 240 (2020) .................................................................................................. 25
13
14   Bravo v. Gale Triangle, Inc.,
            2017 WL 708766 (C.D. Cal. 2017)......................................................................................... 20
15
     Brinker Restaurant Corp. v. Superior Court,
16          53 Cal.4th 1004 (2012) ........................................................................................................ 24

17   Carrington v. Starbucks Corp.,
            30 Cal. App. 5th 504 (2018) ................................................................................................... 21
18
     Comcast Corp. v. Behrend,
19        133 S. Ct. 1426 (2013) ......................................................................................................... 34
20   Cotton v. Hinton,
            559 F.2d 1326 (5th Cir. 1977) ................................................................................................ 22
21
     Culley v. Lincare, Inc.,
22           236 F.Supp.3d 1184 (E.D. Cal. 2017) .................................................................................... 21
23   Faulkinbury v. Boyd & Associates, Inc.,
24          216 Cal.App.4th 220 (2013) ................................................................................................... 23

25   Federal Rule of Civil Procedure Rule 23(a)(3) ................................................................................ 33

26   Fleming v. Covidien Inc.,
            2011 WL 7563047 (C.D. Cal. 2011)....................................................................................... 21
27
     Franco v. Ruiz Food Products, Inc.,
28          2012 WL 5941801 (E.D. Cal. 2012) ....................................................................................... 20


                                                                          v
                  NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                        CASE NO. 3:19-CV-00316-LB
                   Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 6 of 44



     Glass v. UBS Financial Services,
 1           2007 WL 221862 (N.D. Cal. 2007) ........................................................................................ 22
 2   Grant v. Capital Mgmt. Servs., L.P.,
            2013 WL 6499698 (S.D. Cal. 2013) .................................................................................... 35
 3
 4   Hammit v. Lumber Liquidators,
           19 F. Supp. 3d 989 (S.D. Cal. 2014) ....................................................................................... 24
 5
     Hanlon v. Chrysler Corp.,
 6          150 F.3d 1011 (9th Cir. 1998) .................................................................................... 25, 27, 34

 7   In re Heritage Bond Litig.,
             2005 WL 1594403 (C.D. Cal. 2005)....................................................................................... 25
 8
     In re Mego Fin. Corp. Sec. Litig.,
 9          213 F.3d 454 (9th Cir. 2000) ............................................................................................ 22, 25
10   In re Skilled Healthcare Grp., Inc. Sec. Litig.,
             2011 WL 280991 (C.D. Cal. 2011)......................................................................................... 27
11
     In re Surebeam Corp. Secs. Litig.,
12           2004 WL 5159061 (S.D. Cal. 2004) .................................................................................... 33
13
     Laffitte v. Robert Half International Inc.,
14            1 Cal.5th 480 (2016) .............................................................................................................. 28

15   Lazarin v. Pro Unlimited, Inc.,
            2013 WL 3541217 (N.D. Cal. 2013) ................................................................................... 34
16
     Leyva v. Medline Indus.,
17          716 F.3d 510 (9th Cir. 2013) ............................................................................................... 34
18   Linney v. Cellular Alaska P’ship,
            151 F.3d 1234 (9th Cir. 1998) ................................................................................................ 23
19
     Maldonado v. Epsilon Plastics, Inc.,
20         22 Cal.App.5th 1308 (2018) ................................................................................................... 24
21   Mendez v. Tween Brands, Inc.,
           2010 WL 2650571 (E.D. Cal. 2010) ....................................................................................... 22
22
23   Naranjo v. Spectrum,
            40 Cal.App.5th 444 (2019) ..................................................................................................... 24
24
     Nichols v. Smithkline Beecham Corp.,
25          2005 WL 950616 (E.D. Pa. 2005) .......................................................................................... 22

26   Ochoa-Hernandez v. CJADERS Foods, Inc.,
           2010 WL 1340777 (N.D. Cal. 2010)....................................................................................... 22
27
     Officers for Justice v. Civil Service Com’n of City and County of San Francisco,
28           688 F.2d 615 (9th Cir. 1982) .................................................................................................. 22


                                                                             vi
                   NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                         CASE NO. 3:19-CV-00316-LB
                   Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 7 of 44



     Plaintiffs v. Seattle,
 1            955 F.2d 1268 (9th Cir. 1992) ................................................................................................ 25
 2   Rodriguez v. Hayes,
           591 F.3d 1105 (9th Cir. Cal. 2010) ...................................................................................... 33
 3
 4   Ruch v. AM Retail Grp., Inc.,
             2016 WL 5462451 (N.D. Cal. 2016)....................................................................................... 21
 5
     Sandoval v. Tharaldson Employee Management, Inc.,
 6         2010 WL 2486346 (C.D. Cal. 2010)....................................................................................... 25

 7   Schiller v. David's Bridal, Inc.,
             2012 WL 2117001 (E.D. Cal. 2012) ....................................................................................... 20
 8
     Slavkov v. Fast Water Heater Partners I, LP,
 9          2017 WL 3834873 (N.D. Cal. 2017)....................................................................................... 22
10   Staton v. Boeing Co.,
             327 F.3d 938 (9th Cir. 2003) .................................................................................................. 27
11
     Trang v. Turbine Engine Components Technologies Corp.,
12          2012 WL 6618854 (C.D. Cal. 2012)....................................................................................... 20
13
     Troester v. Starbucks Corp.,
14          5 Cal. 5th 829 (2018) ............................................................................................................. 23

15   True v. Am. Honda Motor Co.,
             749 F. Supp. 2d 1052 (C.D. Cal. 2010) ................................................................................... 25
16
     United Steel, Paper & Forestry, Rubber, Mfg. Energy v. ConocoPhillips Co.,
17          593 F.3d 802 (9th Cir. 2010) ............................................................................................... 30
18   Van Kempen v. Matheson Tri-Gas, Inc.,
           2017 WL 3670787 (N.D. Cal. 2017)....................................................................................... 21
19
     Vasquez v. Coast Valley Roofing, Inc.,
20          266 F.R.D. 482 (E.D. Cal. 2010) ............................................................................................ 28
21   Villacres v. ABM Indus. Inc.,
             189 Cal. App. 4th 562 (2010) ................................................................................................. 20
22
23   Villegas v. J.P Morgan Chase & Co.,
             2012 WL 5878390 (N.D. Cal. 2012)....................................................................................... 22
24
     Williams v. Superior Court,
25          221 Cal.App.4th 1353 (2013) ................................................................................................. 23

26
27
28


                                                                           vii
                   NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                         CASE NO. 3:19-CV-00316-LB
                   Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 8 of 44




     Statutes
 1
     Labor Code § 226 .......................................................................................................................passim
 2
     Labor Code § 558 ........................................................................................................................ 20, 21
 3
     Labor Code § 2699(h) ........................................................................................................................ 21
 4
 5
     Rules
 6
     Federal Rule of Civil Procedure 23(a)........................................................................................... 30, 33
 7
     Federal Rule of Civil Procedure 23(a)(1) ........................................................................................ 30
 8
     Federal Rule of Civil Procedure 23(a)(2) ........................................................................................ 31
 9
     Federal Rule of Civil Procedure 23(a)(4) ........................................................................................ 33
10
     Federal Rule of Civil Procedure 23(b) ................................................................................. 27, 30, 33
11
     Federal Rule of Civil Procedure 23(b)(3) ...................................................................... 27, 30, 33, 34
12
     Federal Rule of Civil Procedure 23(c)(2)(B) ...................................................................................... 27
13   Federal Rule of Civil Procedure 23(g) ............................................................................................. 34
14
15   Other Authorities
16   Manual of Complex Litigation, 4th, § 21.632 (2004) ........................................................................... 25
17   Newberg & Conte, Newberg On Class Actions § 11.41 (3d ed. 1992) .................................................. 26
18
19
20
21
22
23
24
25
26
27
28


                                                                            viii
                   NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                         CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 9 of 44




 1                           MEMORANDUM OF POINTS & AUTHORITIES
 2   I.     NATURE OF RELIEF SOUGHT
 3          By this unopposed motion, Plaintiffs and the Classes set forth below, seek preliminary approval,
 4   and conditional certification for settlement purposes, of a substantial, non-reversionary, settlement of all
 5   claims asserted in the proposed consolidated complaint, filed contemporaneously herewith. After many
 6   months of negotiations, beginning on July 23, 2020, and continually under the guidance of well-respected
 7   mediator David Rotman, Esq., the Parties finally reached this proposed class-wide settlement, which was
 8   then executed by the Parties on December 31, 2020.
 9          The proposed settlement is intended to resolve all of the claims alleged in the cases of Harrison v.
10   Bank of America (Case No. 3:19-cv-00316-LB) and Kaffishahsavar v. Bank of America (Case No. 4:20-
11   cv-02119-YGR). It is also intended to resolve those claims alleged in the matter of Mendoza v. Bank of
12   America (Case No. 3:19-cv-02491-LB), that do not overlap with the limited claims previously and
13   conditionally certified by this Court in the matters of Frausto v. Bank of America, National Association,
14   Case No. 3:18-cv-01983-LB, and Suarez v. Bank of America Corporation, Case No. 3:18-cv-01202-LB.1
15   This will of course be discussed in more detail hereafter. But suffice to say at this time that the settling
16   Parties have agreed that the claims conditionally certified by this Court, in said matter, at Docket No. 128
17   of Case No. 3:18-cv-01983-LB, and as clarified in Docket No. 156 of said Case, are being carved out of
18   this settlement, notwithstanding Defendant’s forthcoming motion for reconsideration of the certification
19   order. See Docket Nos. 157, 158 of Case No. 3:18-cv-01983-LB.
20          As noted in footnote 1 below, there were a lot of moving parts on the day of the mediation, and it
21   required extremely hard work by the settling Parties and mediator David Rotman to eventually reach the
22   excellent settlement presented here for approval. The proposed Class Definition, setting forth those on
23   whose behalf this settlement relief is sought, is set forth in the contemporaneously filed proposed
24
25   1
       Counsel for various other cases pending against Bank of America were also invited to, and were present
26   for, the mediation on July 23, 2020. The Frausto and Suarez counsel’s involvement in the mediation
     ended by about mid-day. Counsel for an unrelated “call center” case (also known as “contact centers”)
27
     were present throughout, and also received a mediator’s proposal. That matter, along with a second “call
28   center” case, have recently settled, and that settlement does not overlap with the claims in the Frausto and
     Suarez matters. Markham Decl. ¶ 2.


                                                        1
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 10 of 44




 1   Consolidated Complaint, as follows:
 2                  1.        The Class consists of Defendant’s current and former non-exempt employees that
 3   fall within at least one of the following subclasses:
                      a.      Employees working or who worked in the State of California for Defendant as a “Teller”
 4                            (meaning Job Codes RT600 – FC Client Service Rep and RT601 – Market Client Service
 5                            Repo) on or after October 26, 2014, through the date of preliminary approval of the
                              settlement by the Court (the “Harrison Class”); and/or
 6
                     b.       Employees working or who worked in the State of California for Defendant as a
 7                            “Financial Center Operations Manager” or a “Financial Center Assistant Manager”
                              (meaning Job Codes RM019 – Assistant Manager-FCC and RM038 – Financial Center
 8                            Assistant Manager) on or after March 25, 2015, through the date of preliminary approval
 9                            of the settlement by the Court (the “Mendoza Class”); and/or

10                   c.       Employees working or who worked in the State of California for Defendant as a Personal
                              Banker (Job Code RS600), Senior Personal Banker (Job Code RS601), Relationship
11                            Manager (Job Code BQ055), Relationship Manager and Lending Specialist (Job Code
                              BQ22), Sales and Service Specialist (Job Code RS860), Relationship Banker (Job Code
12                            RS861), or a Relationship Banker – Hybrid (Job Code RS862) on or after March 27,
13                            2016, through the date of preliminary approval of the settlement by the Court (the
                              “Kaffishahsavar Class”).
14
15           The Class expressly excludes therefrom any individuals who, as of the date of final approval of the Class
16   Settlement, have filed a pending, separate lawsuit, individually and/or as a putative class or representative action,
17   asserting the same claims to those alleged in the Lawsuits, including but not limited to the certified claims in
18   Frausto v. Bank of America, N.A., Case No. 3:18-cv-01983-LB and Suarez v. Bank of America, N.A., Case No.
19   3:18-cv-01202-LB, as set forth in Dkt. #128 of Case No. 3:18-cv-01983-LB. The Class also excludes any former
20   employee of Defendant who has previously released such claims. With respect to any current employee who has
21   previously released such claims, any time period covered by each such employee’s release agreement shall be
22   excluded from the calculation of any settlement sum payable under this Agreement.
23   II.     INTRODUCTION
24           After several years of collective ongoing litigation in the three previously separate cases now
25   joined together in this settlement, the Parties have now reached a proposed settlement for the total amount
26   of $11,500,000.00, without any right of reversion. By any measure, this is a substantial settlement of
27   heavily disputed claims. The details of the settlement are set forth in the Class Action Settlement
28   Agreement, Exhibit 1 to the Saltzman Decl. (Saltzman Decl. Ex. 1). A brief summary of each of the three



                                                             2
                NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                      CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 11 of 44




 1   cases is outlined below:
 2           The Harrison case, filed on October 26, 2018, sought relief for various wage and hour violations alleged
 3   on behalf of the Plaintiff and a proposed class of the Bank’s Tellers, from and after October 26, 2014, through
 4   the date of preliminary approval of a settlement by the Court. Plaintiff Harrison alleged in sum and substance
 5   that she and the other non-exempt, hourly paid Tellers, were routinely required to arrive early to their shifts to
 6   perform both opening procedure and workstation set-up tasks, including booting-up her computer and essential
 7   programs. She further alleged that at the end of the day, the Tellers were required to complete similar post-shift
 8   tasks off-the-clock after the end of her scheduled shift time, including assisting their managers with balancing
 9   and vault procedures, and closing her programs and workstation. Plaintiff testified that she would typically spend
10   15 to 20 minutes, or more, off-the-clock, both before and after her shift on these required pre- and post-shift tasks.
11           Plaintiff Harrison further alleged that she and the other Tellers meal and rest breaks were routinely
12   interrupted by their managers because of a need to assist customers waiting in queue at the teller lines. Plaintiff
13   alleges to have been instructed by her manager to record a meal break in her timesheet whether she was able to
14   take it or not, and further alleged that the same was true for the other members of this Teller class. Plaintiff did
15   not recall receiving a premium payment for these interrupted meal or rest breaks.
16           The Kaffishahsavar case, filed on March 27, 2020, sought relief for various wage and hour violations
17   alleged on behalf of the Plaintiff and a proposed class of the Bank’s Personal Bankers, from and after March 27,
18   2016, through the date of preliminary approval of a settlement by the Court. The proposed class of Personal
19   Bankers was defined to include all Bank of America employees working or who had worked in the State of
20   California for Defendant as a Personal Banker, Senior Personal Banker, Relationship Manager, Relationship
21   Manager and Lending Specialist, Sales and Service Specialist, Relationship Banker, or a Relationship Banker –
22   Hybrid on or after March 27, 2016. The two proposed class representatives of this class are Plaintiff Kiarash
23   Kaffishahsavar and Plaintiff Kimberly Jaco.
24           Plaintiffs alleged that they were routinely required to arrive early to their shifts to perform both opening
25   procedure and workstation set-up tasks, including booting-up their computers and programs essential to perform
26   their job duties. Plaintiffs alleged it would often take them and the class members up to 30 minutes to complete
27   the pre-shift opening procedures and boot-up their workstations, but Plaintiffs and other employees were not
28   permitted to clock-in until the start of their shifts.



                                                              3
                NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                      CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 12 of 44




 1           Plaintiffs alleged that they experienced similar post-shift tasks that they were required to perform after
 2   the end of their scheduled shift time. Plaintiffs would spend several minutes shutting down the required programs
 3   and their computers after they had clocked-out at the end of their scheduled shift. Further, Plaintiffs alleged that
 4   they and other class members were required to keep working after the end of their shifts, off-the-clock, to
 5   complete tasks required by their managers such as completing compliance questions and performing audits.
 6           Plaintiffs further alleged that they and other class members were at times required to work through or
 7   take delayed meal and rest breaks due to the press of business. Plaintiffs alleged it was common for class members
 8   to receive customer calls during meal breaks both in the bank and on their personal cell phones. Plaintiffs do not
 9   recall receiving premium payments for these alleged interrupted meal and/or rest periods.
10           Finally, Plaintiffs alleged that when they and other class members would receive calls from customers
11   on their personal cell phones, Defendant failed to reimburse these necessarily incurred costs. Plaintiffs alleged
12   they would receive calls both during and outside of business hours and management was aware that these calls
13   were occurring on employees’ personal cell phones.
14           The Mendoza case, filed on March 25, 2019, sought relief for various wage and hour violations alleged
15   on behalf of the Plaintiff and a proposed class of the Bank’s non-exempt California operations managers (also
16   sometimes referred to as Assistant Managers). Saltzman Decl., ¶ 3. Plaintiff Mendoza alleged that he and the
17   other Operations Managers worked shifts over five hours in length beginning March 25, 2015 and up through
18   the date of preliminary approval, and that while doing so, they (1) were not provided with off duty, uninterrupted,
19   30 minute meal breaks that started before the beginning of their sixth hour of work; (2) were not provided off
20   duty rest periods of at least 10 minutes for every 4 hours of work or major fraction thereof; and (3) were not
21   reimbursed for the use of their personal cell phones for work-related reasons.
22           More specifically, Plaintiff Mendoza alleged that he and other Operations Managers were not provided
23   with compliant meal and rest periods because Defendant instructed them to remain on the premises during their
24   meal and rest breaks to perform their work duties, including, but not limited to: assisting bankers and tellers with
25   customer transactions (i.e., reviewing and approving transactions that required managerial approval (i.e., where
26   the amount or type of transactions exceeded the bankers’ or tellers’ approval limits), having the keys and/or
27   combinations to access the vault in order to retrieve reserved cash, responding to customer inquiries; performing
28   dual control functions with lower-level employees [i.e., high-level employees, such as Operations Managers, and



                                                            4
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 13 of 44




 1   low-level employees would need to access the bank vault, together, in order to retrieve cashiers’ checks or foreign
 2   currency]).
 3           Plaintiff Mendoza alleged that as a result of being instructed to remain on the premises, his meal and rest
 4   breaks and those of other Operations Managers were automatically interrupted. Thus, it is alleged that the
 5   Operations Managers were improperly required to essentially take on-duty meal periods, even though no on-duty
 6   meal period agreements were executed and the nature of the work did not necessitate on-duty meal periods.
 7           In addition, Plaintiff Mendoza alleged that Defendant’s understaffing policies resulted in Operations
 8   Managers being required to remain on the premises to perform work. He alleged that, had a second Operations
 9   Manager been on-site, one could always leave the branch for a proper off-duty meal and/or rest break.
10           Moreover, it is alleged that as a result of not being provided duty-free meal periods, Plaintiff Mendoza
11   and other Operations Managers worked off-the-clock during their lunch breaks, and were not compensated for
12   that time, at the appropriate regular rates and/or overtime rates of pay.
13           Further, Plaintiff Mendoza alleged that he and other Operations Managers were required to keep their
14   personal cell phones on their person, in order for his supervisors to contact him about work-related matters.
15           While the three above-listed cases were moving through their various stages of law and motion, and
16   discovery, discussed further herein, the subject of possible resolution was also discussed by the Parties. All the
17   Parties recognized, as is true in most class actions, that while endless litigation is sometimes viewed as the
18   “inevitable” course of class action suits, it is not necessarily the best course of action. To the contrary, if
19   reasonable counsel on both sides are capable of addressing resolution sooner rather than later, it is likely that all
20   Parties and all the class members can be better served. Here, the fact that several of the class counsel herein have
21   taken certified class action cases to trial, at least five times, is an underlying fact that helps to drive resolution by
22   other means. Saltzman Decl., ¶ 32. Thus, while the litigation was taking its “normal” course, counsel for all the
23   Parties also kept an open mind to mediation as a possible alternative course. Eventually, the Parties agreed to
24   attempt to seek resolution through mediation, and selected one of the premier mediators in the State, if not the
25   country, David Rotman, Esq., of Rotman Mediated Negotiations, in San Francisco.
26           As is commonly required in anticipation of mediation, Defendant agreed to provide further data points
27   to Counsel in each of the three actions joined together for the mediation, so that all counsel on both sides had
28   more than sufficient information available to them to properly evaluate their respective cases, and the claims



                                                               5
                NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                      CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 14 of 44




 1   asserted, and thus satisfy their obligations to the class members. Saltzman Decl., ¶ 8.
 2           As has been common in this Age of Covid, the mediation with Mr. Rotman took place via Zoom,
 3   on July 23, 2020. Saltzman Decl., ¶ 9. The mediation lasted from early in the morning until well past
 4   9:00 pm, for a total of over 12.5 hours of negotiations. Id. While settlements were not reached that day,
 5   sufficient progress was made such that the mediator indicated that he would follow up with a “mediator’s
 6   proposal”. Id. On July 24, 2020, Mr. Rotman in fact transmitted a written proposal to settle the cases,
 7   and afforded the Parties three weeks, until August 14, 2020, to respond to him privately as to whether they
 8   would accept or reject his settlement proposal. Id., ¶ 10.
 9           Ultimately, after two extensions on the deadline to respond were granted to consider the proposal,
10   the Parties in these three banking center cases herein did reach an agreement to accept the mediator’s
11   proposal. Saltzman Decl., ¶ 10. The Parties then began the laborious process of negotiating and reaching
12   agreement on a long form settlement agreement documenting the agreement. Id. The Settlement
13   Agreement was fully executed on December 31, 2020, and is respectfully presented to this Court. Notably,
14   it requires a non-reversionary gross settlement payment in the total amount of $11,500,000.00.
15   (Saltzman Decl. Ex. 1, ¶ 20). The settling Class Members will not be required to complete and submit
16   any claim forms in order to receive their share of the settlement proceeds. Id., ¶ 30. All participating
17   class members (i.e. those who do not elect to opt out of the settlement), will have a settlement check
18   mailed to them once the settlement receives final approval from this Court, as will be sought by the Parties.
19           The Parties have agreed on the form of the Notice of Class Action Settlement, to be mailed via
20   first class mail to all the Class Members to inform them of the terms of the Settlement. The proposed
21   Notice of Class Action Settlement is attached as Exhibit B to the Class Action Settlement Agreement,
22   attached as Exhibit 1 to the Saltzman Decl. (Saltzman Decl. Ex. 1 [Ex. B]). Following a process of
23   receiving multiple bids for the settlement administrative procedures, the Parties have agreed to the
24   designation of Simpluris, Inc. as the Settlement Administrator, to perform the usual and necessary services
25   required of a Settlement Administrator. Saltzman Decl., ¶¶ 24-25; Markham Decl., ¶50.
26           As more fully explained below, the parties believe that the proposed settlement meets the criteria
27   for preliminary approval which are set forth in the Manual for Complex Litigation, 4th Ed., and that it is
28   well within the range of what would be fair, reasonable, and adequate in this case. Thus, Plaintiffs request



                                                           6
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
              Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 15 of 44




 1   that preliminary approval of the settlement be granted.
 2   III.    SUMMARY OF THE LITIGATION
 3           A.       Nature of the Case
 4           Plaintiffs and the members of the proposed settlement Class are or were employed by the Bank in
 5   various positions within the many Bank of America locations throughout the State of California, known
 6   as Bank of America’s “banking centers” or “financial centers”. As described above, the various positions
 7   included the Tellers, the Personal Bankers and the Operations Managers (also sometimes referred to
 8   Assistant Managers). All of the class members were and still are classified as non-exempt hourly
 9   employees, entitled to all the rights and benefits of employment in this State. Thus, the cases were focused
10   on whether or not the Bank met its various wage and hour obligations to the employees involved in the
11   three banking center cases.
12           The three separate actions are now the subject of a proposed consolidated complaint filed herewith,
13   for purposes of facilitating the settlement before the Court. The case litigation histories are briefly
14   summarized below.
15           B.       Litigation History
16                    1.     The Harrison case
17           After filing her Complaint against Bank of America on October 26, 2018, in San Francisco Superior

18   Court, Plaintiff Harrison then filed her First Amended Complaint on December 24, 2018, to include her

19   allegations of violations under the California Labor Code Private Attorney General Act (“PAGA”). Defendant

20   answered the First Amended Complaint on January 17, 2019, and on January 18, 2019 Defendant removed the

21   case to the Northern District of California, where it was assigned case no. 3:19-cv-00316, and assigned to this

22   Court. Quintilone Decl. ¶ 5.

23           The Parties have engaged in both formal and informal discovery. In May and August 2019, Plaintiff

24   served discovery requests on Defendant for production of documents and interrogatory responses. Plaintiff also

25   responded to Defendant’s requests for production of documents and interrogatory responses in July 2019. On

26   August 13, 2019, Plaintiff served a 30(b)(6) deposition notice. The Parties then engaged in meet and confer

27   discussions regarding class discovery. On October 3, 2019, Defendant took Plaintiff Andrea Harrison’s

28



                                                          7
                  NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                        CASE NO. 3:19-CV-00316-LB
              Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 16 of 44




 1   deposition. A Belaire notice was sent to an agreed upon sample of 580 putative class members on November 7,
 2   2019. Quintilone Decl. ¶ 6.
 3           Through formal discovery, Defendant produced documents including Plaintiff’s personnel file and
 4   timecard report, Defendant’s policies and training documents, Plaintiff’s payroll records, and a sample of
 5   Plaintiff’s Merlin data. Defendant has also produced a sampling of vault access logs from the Auburn Financial
 6   Center location where Plaintiff worked. In advance of the mediation session, on March 3, 2020, Defendant
 7   provided a sample of class member data for approximately 5% of class members, including timekeeping and
 8   payroll data. Plaintiff engaged an expert to conduct a comprehensive damages analysis prior to mediation.
 9   Quintilone Decl. ¶ 7.
10           The Parties also engaged in motion practice. On October 25, 2019, Defendant filed a partial motion for
11   summary judgment as to Plaintiff’s claims under Labor Code §§ 203, 226 (to the extent violations were
12   predicated on meal and rest break premiums) and the UCL. Plaintiff filed her opposition to Defendant’s motion
13   on November 8, 2019. The Parties then agreed that they would delay hearing on the motion until after mediation
14   (in the event the case was not resolved and Defendant wished to re-notice the motion). Quintilone Decl. ¶ 8.
15                   2.      The Kaffishahsavar case
16           Plaintiff Kaffishahsavar, on behalf of himself and others similarly situated, filed his Complaint

17   against Bank of America on March 27, 2020, in the Northern California District Court. On April 20, 2020,

18   Plaintiff filed an administrative motion to relate the case with the Harrison v. Bank of America case also

19   pending in the Northern District. Defendant opposed Plaintiff’s motion, and on May 31, 2020, the Harrison

20   court entered an order deeming the cases not related, on the basis that Harrison is brought on behalf of

21   Tellers, and Kaffishahsavar on behalf of Personal Bankers. Markham Decl., ¶11.

22           On April 28, 2020, Defendant filed a Motion to Dismiss Plaintiff’s Complaint. On May 12, 2020,

23   Plaintiffs filed a First Amended Complaint asserting additional factual allegations, and also added Plaintiff

24   Jaco as a named plaintiff, mooting Defendant’s motion to dismiss. On May 14, 2020, the Parties entered

25   into a joint stipulation to stay case deadlines, including Defendant’s deadline to respond to Plaintiffs’

26   Amended Complaint, until after the mediation session. Markham Decl., ¶12.

27           The Parties engaged in informal discovery in advance of the mediation session. Plaintiffs’ counsel

28   reviewed operative policies, training manuals and handbooks, and in July 2020, Defendant provided a class



                                                          8
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
              Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 17 of 44




 1   member data sample, including timekeeping, payroll data and login/logout data from Defendant’s Aternity
 2   program (recording computer login/logouts). Plaintiff engaged an expert to analyze the data and prepare a
 3   comprehensive damages analysis prior to the mediation session. Markham Decl., ¶17.
 4                  3.      The Mendoza case
 5          Plaintiff Mendoza, on behalf of himself and others similarly situated, filed his Complaint against

 6   Bank of America on March 25, 2019, in the Superior Court of Contra Costa County, California, which

 7   Bank of America removed to the United States District Court for the Northern District of California on

 8   May 8, 2019. Saltzman Decl., ¶ 3.

 9          On May 15, 2019, Defendant filed a Motion to Dismiss and/or Strike Plaintiff’s Complaint. On

10   June 10, 2019, Plaintiff filed a First Amended Complaint asserting additional factual allegations. Saltzman

11   Decl., ¶ 4. On July 25, 2019, Defendant filed a motion to dismiss and/or strike Plaintiff’s First Amended

12   Complaint, which the Parties briefed and the Court issued an Order on August 30, 2019, granting in part

13   and denying in part Defendant’s Motion to Dismiss and/or Strike. Id., ¶ 5. On October 21, 2019, Plaintiff

14   filed a Second Amended Complaint, asserting additional factual allegations. Id., ¶ 6. Defendant filed its

15   Answer to the Second Amended Complaint on November 4, 2019. Id.

16          The Parties propounded formal written discovery, but agreed to stay the action (including, the deadline

17   to respond to the formal discovery), pending the Parties’ July 23, 2020 mediation. Saltzman Decl., ¶ 7. In

18   preparation of mediation, Defendant provided Plaintiff with class member data, including the class size, hourly

19   rates for the class members, Bank of America financial centers where the class members worked, their dates of

20   employment, payroll data, timekeeping data, login/logout data from Defendant’s Aternity program (recording

21   computer login/logouts), and other relevant data points, including the total number of workdays, workweeks, pay

22   periods, and the total amount paid in meal period premium payments. Id., ¶ 8. Plaintiff analyzed the data and

23   prepared a comprehensive damages analysis prior to the mediation session. Id.

24                  4.      Mediation

25          Lead counsel for the proposed classes in all three cases and defense counsel expended substantial

26   time prior to the mediation, working together in a constructive manner to clarify the accuracy, depth and

27   the overall impact of the information and additional data provided under the mediation privilege. Saltzman

28   Decl., ¶ 9. In fact, in the months leading up to the mediation, lead counsel were in regular contact over



                                                          9
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
                 Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 18 of 44




 1   the many details of the cases which would be “in play” at the mediation. Id. This extensive, and
 2   cooperative, exchange of information was a critical factor in enabling the settling parties herein to make
 3   so much progress during the extended Zoom mediation on July 23, 2020, even though an actual resolution
 4   was not achieved that day. Id. There were, simply stated, numerous moving parts in the various Zoom
 5   rooms throughout the day, and it was very difficult at times to understand whether meaningful progress
 6   was in fact being made. Id. Yet, somehow, by about 9:30 pm when the mediation was coming to a close,
 7   Mr. Rotman advised everyone still involved at that time that he felt he was in a position to issue various
 8   “mediator’s proposals” on the several cases before him, that he felt had a chance of being accepted. Id.
 9          As noted above, Mr. Rotman issued a proposal on July 24, 2020 to settle these three banking center
10   cases before this Court at this time. Saltzman Decl., ¶ 10. So, not only did settlement discussions involve
11   Defendant, but Plaintiffs’ counsel also needed to talk between themselves to see if they could come to a
12   mutual decision as to whether or not to accept the proposal directed at their three cases, and settle them
13   on a collective basis. Id. Plaintiffs’ counsel and their representative clients, in the interests of all three
14   proposed class actions, did in fact negotiate in good faith as between themselves, in order to reach a
15   pathway forward to settlement, if the Bank ultimately decided to accept the banking center mediator’s
16   proposal. Id. After several extensions on the deadline to accept or reject the proposal as to the three
17   banking center cases, a commitment was agreed upon in mid-September 2020, which eventually was
18   documented and signed on December 31, 2020, for a complete settlement of the claims in the three cases.
19   Id.
20          C.       Summary of Settlement Terms
21          The terms of the settlement are set forth in the Settlement Agreement attached to the Saltzman
22   Decl. as Exhibit 1 thereto and incorporated herein by reference. (Saltzman Decl. Ex. 1, ¶ 20). The principal
23   terms are:
24          a.       Defendant shall pay Eleven Million, Five Hundred Thousand Dollars ($11,500,000).
25                   This sum includes payments to be made to Class members, all employer and employee
26                   payroll taxes, settlement administration costs, awards of attorneys’ fees and
27                   costs/expenses, incentive awards to the named Plaintiffs and a payment to the LWDA
28                   under the PAGA claims. Id., ¶ 21.



                                                         10
                 NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                       CASE NO. 3:19-CV-00316-LB
          Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 19 of 44




 1   b.       The allocation of the funds as between the settling class members in the three cases being
 2            settled is structured so as to recognize the agreed strengths of the cases, and the differing
 3            hourly pay levels, so that the allocation formula reasonably reflects the valuations of the
 4            claims of the various class members. Id., ¶ 32.
 5   c.       After deduction for all approved payments for settlement administration costs, all payroll
 6            taxes, awards of attorneys’ fees and costs, incentive awards to the named plaintiffs and the
 7            PAGA payment, the remaining amount available for the settlement payments to the class
 8            members represents the Net Settlement Amount available for distribution to the class
 9            members. No funds will revert to or be returned to the Defendant. Id., ¶¶ 20, 22.
10   d.       Counsel for the Class shall apply to the Court for an award of fees and costs. Said fee
11            includes all of the work remaining to be performed in documenting the Settlement, securing
12            Court approval of the Settlement, making sure that the Settlement is fairly administered,
13            and obtaining dismissal of the action. Defendant will not object to a fee request by
14            Plaintiffs’ counsel in an amount not to exceed a combined total of 30% of the Settlement
15            fund (or, $3,450,000), nor will Defendant object to a request by Class Counsel for
16            reimbursement of reasonable costs and expenses in a combined amount not to exceed
17            $100,000.00, as determined by the Court. Id., ¶ 26.
18   e.       Each Plaintiff will seek an enhancement award of $10,000.00 and Defendants will not
19            object to an enhancement award in that amount. Id., ¶ 27.
20   f.       Each Class Member will be entitled to receive a portion of the amount of the Net Settlement
21            Amount, which shall be allocated as follows:
22
23            Each Settlement Class Member’s share of the NSF shall be calculated by
24            multiplying the NSF by a fraction, the numerator of which is the total number of
25            credited workweeks the Participating Class Member worked for Defendant in
26            California during the applicable time period as a member of one or more of the
27            Classes and the denominator of which is the total number of credited workweeks
28            all of the Settlement Class Members worked for Defendant in California during



                                                   11
          NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                CASE NO. 3:19-CV-00316-LB
                 Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 20 of 44




 1                   the applicable class period as members of the Classes. Each Settlement Class
 2                   Members’ actual workweeks worked for Defendant in California during the
 3                   applicable time period as a member of one or more of the Classes (the “Base
 4                   Workweeks”) shall be calculated by Defendant from its records and be reflected
 5                   on the Class List (as defined in the Settlement Agreement). Each Settlement
 6                   Class Member’s credited workweeks shall be calculated by the Settlement
 7                   Administrator by multiplying their Base Workweeks by the following factors:
 8                          a.      Harrison Class Base Workweeks: 1.00;
 9                          b.      Mendoza Class Base Workweeks: 1.66; and
10                          c.      Kaffishahsavar Class Base Workweeks: 1.27. Id., ¶ 32.
11          g.       “Workweeks” for all allocation purposes shall be calculated from Defendant’s records,
12                   with Settlement Class Members given credit for each week they worked during the class
13                   period, as reflected in Defendant’s records. Settlement Class Members will be entitled to
14                   offer documentary evidence to contest their allocation of workweeks, should they feel it is
15                   not correct. Id., ¶¶ 32, 35.
16          h.       The parties have selected Simpluris, as the Settlement Administrator. Id., ¶ 29.
17          i.       The Parties have agreed on the language of a proposed Notice of Class Action Settlement
18                   to be disseminated via first class mail to all potential class members identified in
19                   Defendant’s records, a copy of which is to the Settlement Agreement as Exhibit B thereto.
20                   (Saltzman Decl. Ex. 1,[Ex. B]).
21          j.       The Notice will be mailed by first class mail. Id., ¶ 42.
22          k.       Class Members will have forty-five (45) days from the date the Notice is mailed to
23                   postmark any objections to the settlement, or to opt out of the class. Id., ¶¶ 33-34.
24          l.       Class Counsel shall file their motion for approval of fees, costs and incentive, as directed
25                   by the Court in its order granting preliminary approval.
26          D.       Settlement Value
27          This settlement, as is true of all settlements, represents a compromise between the two sides to this
28   controversy. Clearly, there were significant disagreements between the Parties as to the facts, the law, the



                                                         12
                 NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                       CASE NO. 3:19-CV-00316-LB
              Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 21 of 44




 1   likelihood of obtaining and retaining certification through trial, and the application of all these factors to
 2   Defendant’s banking center employees.
 3           In light of the information available to the Parties, and the analysis thereof by the extremely
 4   experienced and well qualified counsel representing the class before this Court, and the utilization of
 5   experts in relation to the evaluation of the extensive records and data both discovered and provided in
 6   anticipation of the mediation, both sides (and certainly the moving plaintiffs herein) were able to quantify
 7   the claims presented. In doing so, they weighed the relative strengths and weaknesses of the cases, and
 8   then considered all that information when negotiating the fair and just resolution being presented to this
 9   Court. In that regard, the following information is most pertinent to the analysis performed:
10           The Settlement Amount of $11,500,000 derives primarily from Plaintiffs’ alleged claims for unpaid time,
11   including time worked pre- and post-shift and during meal periods, and Plaintiffs’ meal and rest break claims.
12   Pre-mediation exchange of data indicated there are a total of 1,900,000 workweeks during the class period
13   (approximately 140,000 workweeks for assistant managers, 925,314 workweeks for tellers and 834,686
14   workweeks for the banker positions). Markham Decl., ¶19. The class members’ hourly rates in these positions
15   ranged from $15.68 to $26.16, for a weighted blended hourly rate of $18.35. Id. The analysis of this data, and
16   Plaintiffs’ investigation of the claims in this action, reveals Bank of America’s maximum realistic potential
17   exposure is as follows:
18   Unpaid Time:
19           Harrison Case (Unpaid Regular and Overtime Wages): Plaintiff Harrison alleges that she and other
20   similarly situated class members worked on average 15 to 30 minutes off-the-clock every day to perform pre-
21   and/or post-shift tasks as required by Defendant, including when required to complete opening and/or closing
22   procedures, and when required to assist customers and perform necessary tasks while clocked-out for a meal
23   period. Plaintiff analyzed Harrison’s teller activity records from the Merlin program (recording teller
24   transactions), which indicated few instances of activity in Merlin occurring before the shift clock-in time.
25   Approximately 25% of Plaintiff Harrison’s shifts indicated a Merlin transaction during a clocked-out meal
26   period. Based on the data analyzed and investigation of the claims, Plaintiff Harrison calculates the maximum
27   realistic potential exposure for Plaintiff’s unpaid time claim as follows: 925,314 workweeks x 1 hour unpaid
28   wages (approximately 15 minutes per shift, tellers worked an average of 4 shifts per workweek) x $15.68 average



                                                         13
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 22 of 44




 1   hourly rate ($23.52 overtime rate)2 = $17,410,708 Further, in light of the risks to certification and establishing
 2   liability, as outlined more fully in section F below, Plaintiffs discount this claim by 50% to a maximum realistic
 3   potential liability of $8,705,354. Markham Decl., ¶20.
 4           Kaffishahsavar Case (Unpaid Wages for Overtime and Regular Wages): Plaintiffs Kaffishahsavar
 5   and Jaco allege that they and other similarly situated class members worked on average 15 to 30 minutes off-the-
 6   clock every day to perform pre- and/or post-shift tasks as required by Defendant, including when required to
 7   complete opening procedures, audit reports, and when required to assist customers and perform necessary tasks
 8   while clocked-out for a meal period. Plaintiffs engaged an expert to analyze a sampling of Aternity activity data
 9   (login/out data from program used by bankers and managers) and to compare this login/out data with a sampling
10   of time records. This analysis indicated that only approximately 4% of bankers had activity occurring in Aternity
11   before they had clocked-in, by an average of 7 minutes, and 45% of bankers showed activity in Aternity after
12   clocking-out, with an average of 2 minutes of activity after clock-out. Id., ¶21.
13           Based on the data analyzed and investigation of the claims, Plaintiffs calculate the maximum realistic
14   potential exposure for Plaintiffs’ unpaid time claim as follows: 834,686 workweeks x 1.25 hour unpaid wages
15   (approximately 15 minutes per shift; bankers worked an average of 5 shifts per workweek) x $30.53 blended
16   average hourly overtime rate between banker positions = $31,853,704. Further, in light of the risks to certification
17   and establishing liability, as outlined more fully in section F below, Plaintiffs discount this claim by 50% to a
18   maximum realistic potential liability of $15,926,852. Id.
19           Mendoza Case (Unpaid Wages for Overtime and Regular Wages): These claims were primarily
20   based upon Plaintiff’s contention that Operations Managers did not receive duty-free meal periods because
21   they worked during their meal periods (as set forth in more detail below, under the “Meal Breaks” section),
22   and therefore, were not paid at the regular and overtime rates for working during their meal periods. For
23   valuation purposes, Plaintiff estimated violations for approximately 700 current full time employees (“FTEs”)
24   assigned to work at any given time for Defendant3. Plaintiff estimated the total value of these claims as
25
     2
26     Expert analysis indicated that 60% of teller shifts were under 8 hours and thus additional time worked
     off-the-clock would be paid at a regular rate; whereas 40% of teller shifts were over 8 hours and thus off-
27   the-clock work would be owed at an overtime rate. The damages analysis reflects these allocations.
     3
28     Based on an extensive review of the records and data produced by Defendant in the case, Plaintiff
     Mendoza estimates that there have been approximately 700 class member Operations Managers


                                                           14
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 23 of 44




 1   equaling $2,732,506.81, based on an assumption of two and a half hours of unpaid overtime per week.
 2   Saltzman Decl., ¶ 16. This claim is tethered to the failure to provide duty-free meal periods (which is further
 3   described below). Based on Defendant’s policies, practices, and procedures of requiring Plaintiff and other
 4   Operations Managers to remain on the premises during their meal breaks (and thus, forcing them to take on-
 5   duty meal periods, when the job did not necessitate such meal periods, and where no on-duty meal period
 6   agreements were signed), Plaintiff strongly believes he would prevail on this claim, if litigation continued.
 7   For mediation valuation purposes, and taking into account Defendant’s defenses and denial of this claim,
 8   applying a 25% discount4 to this claim would result in a reduced valuation number of $2,049,380.11. Id.,
 9   ¶ 17.
10   Meal Breaks:
11           Harrison Case: Plaintiff engaged an expert to analyze the 5% sample of teller time card data which
12   analysis indicated facial meal break violations (late, short and/or missed) on 18% of shifts. Based on the facial
13   violation rates, and to account for other violations not captured in the activity data, Plaintiff calculates a realistic
14   maximum potential liability at a 30% violation rate: 925,314 workweeks * $15.68 average hourly rate * 1.2
15   violations/workweek = $17,410,707, then reduced by the $1,396,231 in total premiums Bank of America paid
16   to tellers during the class period, for a total of $16,014,476. Markham Decl., ¶22.
17           Plaintiff recognizes the risks to liability and certification, as discussed further in section F below, and the
18   substantial amount of premium payments the Bank paid globally in the three cases during the class period. Thus,
19   Plaintiff discounts the maximum potential liability by 50% to account for the liability and certification risks, to a
20   total of $8,007,238 realistic potential exposure on Plaintiff’s meal break claim. Id., ¶23.
21           Kaffishahsavar Case: Plaintiffs engaged an expert to analyze the data sample for the relationship
22
23   performing work for the Defendant at any given time on average during the class period. This represents
     the equivalent of a FTE count. While there are 1,196 Operations Managers total in the settlement class,
24
     that total does not account for turnover or reflect the average number of positions at any given time on
25   any given day. Thus, over the life of the case, there were approximately 700 Operations Managers for
     Defendant. Saltzman Decl., ¶¶ 14-15.
26   4
       Because the Individual Settlement Payments for the Mendoza Class are calculated by multiplying the
     Base Workweeks by 1.66 (which is a higher value than the Harrison and Kaffishahsavar Classes), Plaintiff
27
     Mendoza has applied a smaller discount of 25% to each of his unpaid wages claim, meal and rest period
28   claims, and failure to reimburse expenses claim, in comparison to the discounts in Harrison and
     Kaffishahsavar.


                                                             15
                NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                      CASE NO. 3:19-CV-00316-LB
                Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 24 of 44




 1   managers/personal bankers, which analysis indicated approximately 12% of shifts had a short or missed meal
 2   period (data analyzed did not capture “late” meal periods). Thus, based on the facial violation rates, and to account
 3   for other violations not captured in the activity data, Plaintiffs calculate a realistic maximum potential liability at
 4   a 25% violation rate: 834,686 workweeks * $20.35 blended average hourly rate for banker positions * 1.25
 5   violations/workweek = $21,232,325 then reduced by the $7,120,513 in total premiums Bank of America paid to
 6   the banker group during the class period, for a total of $14,111,812. Id., ¶24.
 7           As discussed in the Harrison analysis above, Plaintiffs recognize the risks to liability and certification,
 8   as discussed further in section F below, and the substantial amount of premium payments the Bank paid globally
 9   in the three cases during the class period. Thus, Plaintiffs discount the maximum potential liability by 50% to
10   account for the liability and certification risks, to a total of $7,055,906 realistic potential exposure on Plaintiffs’
11   meal break claim. Id., ¶25.
12           Mendoza Case: The meal period claim is based primarily upon the theory that Plaintiff and other
13   Operations Managers were required to remain on the premises, at the contact centers, in order to perform
14   various work duties, as discussed above. Thus, Plaintiff’s and the Operations Managers’ meal periods were
15   essentially forced “on-duty” meal periods, without ever signing on-duty meal period agreements, and even
16   though the nature of the work performed by Plaintiff and the Mendoza Class is not such that an “on-duty”
17   meal period is appropriate. As such, Plaintiff contended that Defendant did not provide duty-free meal
18   periods.
19           Defendant denied these claims entirely and argued that legally compliant meal periods were in fact
20   provided to all employees. However, since Plaintiff and the Operations Managers were forced to remain
21   on the premises during their meal periods and thus, take on-duty meal periods, pursuant to Defendant’s
22   company policies, Plaintiffs do not believe Defendant could have been compliant.
23           Plaintiff estimated the total value of this claim to equal $3,643,574.58, minus approximately
24   $670,000 paid in meal period premium payments for roughly 700 FTEs, totaling $2,973,574.58. Saltzman
25   Decl., ¶ 16. However, for settlement approval valuation purposes, and when taking into account both
26   Defendant’s legal and factual arguments, a more conservative and realistic valuation is to assign a 25%
27   discount, or $2,230,180.94. Id., ¶ 17.
28   ///



                                                             16
                NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                      CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 25 of 44




 1   Rest Breaks:
 2           Harrison Case: Rest breaks were not recorded, and Plaintiff’s investigation revealed class members
 3   would periodically miss rest breaks when required to assist customers at the teller window due to the press of
 4   business. Plaintiff calculates the maximum realistic exposure for this claim at a 25% violation rate, or
 5   approximately 1 violation every workweek: 925,314 workweeks * $15.68 hourly rate * 1 violation/workweek =
 6   $14,508,923. Plaintiffs discount the maximum potential liability by 75% to account for the liability and
 7   certification risks, to a total of $3,627,231 realistic potential exposure on Plaintiff’s rest break claim. The rest
 8   break claim is discounted more substantially than the meal break claim due to the lack of recording and difficultly
 9   Plaintiff anticipates to prove these violations on a class-wide basis. Markham Decl., ¶26. See discussion in
10   Section F below.
11           Kaffishahsavar Case: As with Harrison, the rest breaks were not recorded, and Plaintiffs’ investigation
12   revealed class members would periodically miss rest breaks when required to assist customers and perform other
13   duties due to the press of business. Plaintiffs calculate the maximum realistic exposure for this claim at a 20%
14   violation rate, or approximately 1 violation per workweek: 834,686 workweeks * $20.35 blended average hourly
15   rate * 1 violation/workweek = $16,985,860. As with Harrison and as discussed in Section F below, Plaintiffs
16   discount the maximum potential liability by 75% to account for the liability and certification risks, to a total of
17   $4,246,465 realistic potential exposure on Plaintiffs’ rest break claim. Id., ¶27.
18           Mendoza Case: Plaintiff’s rest period claim was primarily based on the same theory as his meal
19   period claim. Namely, Plaintiff contends he and other Operations Managers were required to remain on the
20   premises and did not have relief for coverage to take duty-free rest periods because, as the Operations
21   Managers, they had certain levels of authority that lower-ranking employees did not have, requiring them to
22   stay on the premises to perform their work, even during their rest periods. Since rest periods are not captured
23   via Defendant’s timekeeping system, this liability would have needed to be established through class member
24   testimony and damages would have been established via statistical sampling. Defendant has disputed this
25   claim, to a larger extent than even the meal break violation claim. For valuation purposes, Plaintiff again
26   estimated five violations per workweek, resulting in a valuation of $3,643,574.58. Saltzman Decl., ¶ 16.
27   Because this claim is based on the same theory as Plaintiff’s meal period claim, and is based on the same
28   noncompliant policies and practices that Defendant had in place, Plaintiff applies a reasonable discount of



                                                            17
                NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                      CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 26 of 44




 1   25% to the rest period claim, as well. This would yield a settlement valuation of $2,732,680.94. Id., ¶ 17.
 2   Once again, if Defendant’s witnesses were to be believed, the value of this claim could once again be zero.
 3   Unreimbursed Business Expenses:
 4           Kaffishahsavar Case: The unreimbursed business expenses claim is premised on unreimbursed
 5   expenses related to calls with customers that would occur on bankers’ personal cell phones and periodically
 6   incurred expenses when bankers were required to travel for out of town meetings. Plaintiffs assign minimal value
 7   as Plaintiffs’ investigation indicated that the violations occurred sporadically, and further the claim faces
 8   challenges to quantify and prove when reimbursement was not sought (see section F below). Thus, Plaintiffs
 9   calculate average monthly unreimbursed business expenses of $16.00 per class member, or $4.00 per workweek,
10   as follows: 834,686 workweeks times $4.00 = $3,338,744. Plaintiffs discount this potential liability by 50% to
11   account for the liability and certification risks, for a total potential maximum liability of $1,669,372. Markham
12   Decl., ¶28.
13           Mendoza Case: This claim was based upon failure to reimburse expenses incurred by Plaintiff and
14   other Operations Managers for the use of their personal cellular phones. Plaintiff contends that Defendant
15   required employees to use their personal cellular phones for work. Defendant argued that it neither required
16   the Operations Managers to use their personal cellular phones for work, nor was it aware of its employees
17   using their personal cellular phones for work. Plaintiff assigned this claim a value of $348,267.50, assuming
18   $50 per month for the use of personal cell phones, for approximately 700 full time employees at any given
19   time. Saltzman Decl., ¶ 16. Allowing for normal trial risks and uncertainties, as well as Defendant’s financial
20   hardship, for settlement purposes, this claim should be discounted by 25%, for a value of $261,200.63. Id.,
21   ¶ 17.
22   Derivative Claims:
23           Plaintiffs’ waiting time penalties claim (pursuant to Labor Code § 203) and inaccurate wage
24   statements claim (pursuant to Labor Code § 226)5 are primarily derivative in nature and would thus stand or
25   fall with the claims discussed above and implicate the same risks in obtaining certification and proving
26   liability discussed above. Markham Decl., ¶29.
27
     5
28    Plaintiff Mendoza’s operative complaint does not include a claim for inaccurate wage statements.
     Saltzman Decl. ¶ 4.


                                                          18
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 27 of 44




 1           Harrison Case: Plaintiff calculates wage statement penalties as a total of $18,547,500 based on the
 2   $50 per pay period for an initial violation for 5,884 class members; and $100 for each subsequent violation
 3   applicable to 182,533 pay periods. For waiting time penalties, Plaintiff calculated daily wages for
 4   approximately 9,664 former class members at $94.08 times 30 days, to amount to $ $27,275,673. Markham
 5   Decl., ¶30. For the reasons discussed in Section F below, including the operative case law which substantially
 6   limits the ability to prevail on derivative claims premised on meal and rest break violations, Plaintiff discounts
 7   the maximum value of the derivative claims by 50%. Thus, Plaintiff’s total realistic potential liability on the
 8   Harrison derivative claims is: $22,911,586. Id.
 9           Kaffishahsavar Case: Plaintiffs calculate wage statement penalties as a total of $9,055,200 based on
10   the $50 per pay period for an initial violation for 4,226 class members; and $100 for each subsequent violation
11   applicable to 88,439 pay periods. For waiting time penalties, Plaintiffs calculate daily wages for
12   approximately 2,500 former class members at $162.80 times 30 days, to amount to $12,210,000. Markham
13   Decl., ¶31. As with Harrison and for the reasons discussed in Section F, including the operative case law
14   which substantially limits the likelihood to prevail on derivative claims premised on meal and rest break
15   violations, Plaintiffs discount the maximum value of the derivative claims by 50%. Thus, Plaintiffs’ total
16   realistic potential liability on the Kaffishahsavar derivative claims is: $10,632,600. Id.
17           Mendoza Case: Plaintiff estimated that Defendant faced $2,510,880.00 in exposure for the FTEs for
18   the alleged failure to pay all wages upon termination, calculated by multiplying thirty (30) days average wages
19   by the total number of class-members who no longer work for Defendant. Saltzman Decl., ¶ 16. Plaintiff feels
20   strongly that he can prevail on this claim, too, because it was Defendant’s policies and practices that required
21   Plaintiff and the Operations Managers to remain on the premises during their meal and rest periods, and
22   perform work during what should have been off-duty time. The discount for this claim must be higher, since
23   in addition to the normal litigation risks, Plaintiff would also need to prove the conduct alleged was
24   “intentional”, as it is subject to a “good faith dispute” defense. However, based on Defendant’s requirement
25   of Plaintiff and the Operations Managers being present at the branch during their breaks, it would be difficult
26   to believe that Defendant was unaware of these violations. For purposes of settlement, this exposure, reduced
27   by 50%, would equal $1,255,440.00. Id., ¶ 17.
28           In sum, the total maximum realistic potential liability in the three cases for Plaintiffs’ direct claims is



                                                           19
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 28 of 44




 1   $56,511,860.52 and an additional $34,799,626.00 for Plaintiffs’ derivative claims. Thus, the Settlement Amount
 2   of $11,500,000 represents approximately 20% of Bank of America’s maximum realistic potential liability for
 3   Plaintiffs’ direct claims, and approximately 13% (12.5%) of Defendant’s maximum liability for all of Plaintiffs’
 4   claims. Saltzman Decl., ¶ 19; Markham Decl., ¶32. This is an excellent result, exceeding the range of settlements
 5   commonly approved by California district and state courts. See section E below.
 6           PAGA: The Parties agreed that $115,000 of the Gross Settlement Amount will be allocated for payment
 7   under the PAGA. 75% of this amount ($86,250) will be paid to the LWDA, and 25% ($28,750) to class members.
 8   Markham Decl., ¶33. This amount is well within or exceeds the range of the PAGA penalties typically awarded
 9   as part of class action settlements. See Bravo v. Gale Triangle, Inc., 2017 WL 708766, at *19 (C.D. Cal. Feb. 16,
10   2017) ($10,000 as PAGA penalties found reasonable); Franco v. Ruiz Food Products, Inc., 2012 WL 5941801,
11   at *14 (E.D. Cal. Nov. 27, 2012) (approving PAGA penalties of $10,000 and noting that amount was in line with
12   settlement approval of PAGA awards in other cases.); Schiller v. David's Bridal, Inc., 2012 WL 2117001, at *14
13   (E.D. Cal. June 11, 2012) ($7,500 to LWDA reasonable).
14           Although the PAGA statute provides penalties at $100 per employee per pay period for the initial
15   violation, and $200 for each employee per pay period for each subsequent violation, Defendant will contend that
16   for Plaintiffs to recover for a “subsequent violation,” an employer must have notice that it has violated the Labor
17   Code. Amaral v. Cintas Corp. No. 2, 163 Cal.App.4th 1157, 1207–09 (2008); see also Trang v. Turbine Engine
18   Components Technologies Corp., 2012 WL 6618854 (C.D. Cal. Dec. 19, 2012) (“courts have held that employers
19   are not subject to heightened penalties for subsequent violations unless and until a court or commissioner notifies
20   the employer that it is in violation of the Labor Code”); Amalgamated Transit Union Local 1309, AFL-CIO v.
21   Laidlaw Transit Services, Inc., 2009 WL 2448430 (S.D. Cal. 2009) (finding that California law imposes the
22   “subsequent violation penalty” only after an employer has been notified its conduct violates the Labor Code).
23   Here, Bank of America was not cited for violations, and therefore, the $100 penalty for every pay period applies.
24           Further, here, Defendant would likely argue that under Labor Code § 558, penalties should be $50 per
25   violation, because although Plaintiffs seek penalties through PAGA, PAGA provides the applicable civil penalty
26   only if a particular Labor Code provision does not specify one. Villacres v. ABM Indus. Inc., 189 Cal. App. 4th
27   562, 580 (2010). Here, meal and rest break premiums are not penalties, but wages, so section 226.7 premiums
28   should not be treated as penalties, and the penalty under section 558 should be applied instead, as 558 penalties



                                                           20
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 29 of 44




 1   apply to unpaid wages. Culley v. Lincare, Inc., 236 F.Supp.3d 1184, 1195 (E.D. Cal. 2017). Failure to pay
 2   overtime is also subject to the $50 civil penalty provided in section 558, because section 558 applies to the
 3   penalties contained in the same chapter as section 510. Villacres, supra, 189 Cal. App. at 580.
 4           The Settling Plaintiffs recognize that PAGA gives the Court wide latitude to reduce the amount of civil
 5   penalties “based on the facts and circumstances of a particular case” when “to do otherwise would result in an
 6   award that is unjust, arbitrary and oppressive, or confiscatory.” California Labor Code § 2699(h). In reducing
 7   PAGA penalties, courts have considered issues including whether the employees suffered actual injury from the
 8   violations, whether the defendant was aware of the violations, and the employer’s willingness to fix the violation.
 9           Further, it is unclear the Court would award such penalties as there is little guidance as to the standard
10   for determining the amount of appropriate penalties under PAGA:
             [S]ection 2699, subdivision (e)(2) describes the conditions under which a trial court may
11
             exercise its discretion to reduce penalties. It does not specify guidelines for exercising
12           discretion in general with regard to the amount of penalties, because the amount is fixed
             by statute….A court can only exercise its discretion to award lesser penalties based on the
13           enumerated considerations.
14   Amaral, supra, 163 Cal. App. 4th at 1213 (internal quotations omitted); see also Fleming v. Covidien Inc., 2011
15   WL 7563047, at *4 (C.D. Cal. Aug. 12, 2011).
16           Here, there are approximately 148,450 pay periods worked by class members during the PAGA Period,
17   and the maximum amount of penalties Plaintiffs could recover at trial for Plaintiffs’ direct claims is $44,535,000
18   (148,450 pay periods x $100 penalty x 3 for unpaid time, meal premiums and rest premiums (assuming at least
19   one violation in every pay period)).6 Markham Decl., ¶34. As such, the PAGA Settlement Amount of $115,000
20   represents approximately 0.26% of the total potential PAGA penalties for Plaintiffs’ direct claims. This result
21   falls within the range of other approved PAGA settlements, as courts frequently approve PAGA awards between
22   0.2% to 2.2% of the total potential penalties. Carrington v. Starbucks Corp., 30 Cal. App. 5th 504, 528 (2018)
23   (awarding PAGA penalties of 0.2% of the maximum, or $5 per pay period); Ruch v. AM Retail Grp., Inc., 2016
24   WL 5462451, at *2, 7 (N.D. Cal. Sept. 28, 2016) (settlement allocating $10,000 to PAGA penalties where
25   potential value was over $5.2 million, resulting in 0.2 percent PAGA recovery approved); Van Kempen v.
26   Matheson Tri-Gas, Inc., 2017 WL 3670787, at *10 (N.D. Cal. Aug. 25, 2017) (granting final approval of $5,000
27
     6
28    The PAGA penalties exposure does not include penalties based upon Plaintiffs’ derivative claims. See
     discussion in section F regarding risks of prevailing on derivative claims under the current law.


                                                           21
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 30 of 44




 1   PAGA penalty from $370,000 settlement, or 1.4 percent); Slavkov v. Fast Water Heater Partners I, LP, 2017
 2   WL 3834873, at *2 (N.D. Cal. July 25, 2017) (finding that “$7,500 PAGA payment is reasonable when measured
 3   against the total overall settlement [of $345,000] and the possible weaknesses in Plaintiffs' case,” or 2.2 percent).
 4           These PAGA penalties conform to the courts’ reasoning that “[t]he remedy sought in a PAGA suit
 5   consists of civil penalties, not individual or class damages” [Mendez v. Tween Brands, Inc., 2010 WL 2650571,
 6   at *4 (E.D. Cal. June 30, 2010)], and in PAGA “[u]nlike class actions, these civil penalties are not to compensate
 7   unnamed employees because the action is fundamentally a law enforcement action.” See Ochoa-Hernandez v.
 8   CJADERS Foods, Inc., 2010 WL 1340777, at *4 (N.D. Cal. Apr. 2, 2010).
 9           E.       The Settlement has no “Obvious Deficiencies” and Falls within the Approval Range
10           “[T]he very essence of a settlement is compromise, ‘a yielding of absolutes and an abandoning of highest
11   hopes.’” Officers for Justice v. Civil Service Com’n of City and County of San Francisco, 688 F.2d 615, 624 (9th
12   Cir. 1982) (quoting Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977)). Thus, when evaluating the amount
13   offered in settlement, the Court should consider “the complete package taken as a whole,” and the amount should
14   “not be judged against a hypothetical or speculative measure of what might have been achieved by the
15   negotiators.” Id. at 625-28.
16           Courts routinely approve class action settlements where the settlement amount is a lower percentage of
17   the claimed amount of damages. In Glass v. UBS Financial Services, 2007 WL 221862 (N.D. Cal. Jan. 26, 2007),
18   the court approved a settlement of unpaid overtime wages where the settlement amount constituted only
19   approximately 25 to 35% of the estimated actual loss to the class. Id. at *4; see also In re Mego Fin. Corp. Sec.
20   Litig., 213 F.3d 454, 459 (9th Cir. 2000) (finding recovery of 16.67% of the potential recovery adequate in light
21   of the plaintiff’s risks); Bellinghausen v. Tractor Supply Co., 303 F.R.D. 611, 623-24 (N.D. Cal. 2014) (finding
22   settlement amount of a wage and hour class action that equaled between 9% and 27% of the total potential liability
23   to be fair, adequate and reasonable given the uncertainty of continued litigation). Villegas v. J.P Morgan Chase
24   & Co., 2012 WL 5878390, at *6 (N.D. Cal. Nov. 21, 2012); Nichols v. Smithkline Beecham Corp., 2005 WL
25   950616, at *16 (E.D. Pa. April 22, 2005) (approving settlement that represented between 9.3% and 13.9% of the
26   claimed damages). Simply put, “the fact that a proposed settlement may only amount to a fraction of the potential
27   recovery does not mean that [it] should be disapproved.” 7-Eleven Owners for Fair Franchising v. Southland
28   Corp., 85 Cal.App.4th 1135, 1150 (2000), citing Linney v. Cellular Alaska P’ship, 151 F.3d 1234, 1242 (9th



                                                            22
                  NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                        CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 31 of 44




 1   Cir. 1998).
 2            Here, the Settlement represents approximately 20% of the realistic gross recovery for Plaintiffs’ overtime,
 3   meal and rest break and unreimbursed business expenses claims, without any risks, costs, and uncertainty of
 4   prolonged litigation. Without accounting for the length of each class member’s employment with Defendant, this
 5   will amount to an approximate recovery of $460.00 per class member, based on an estimated 25,000 putative
 6   class members, before normal case deductions. Saltzman Decl., ¶ 20; Markham Decl., ¶35. At an average blended
 7   hourly rate of $18.35, that equates to 10 hours of overtime pay and 10 premium payments. Id. This is an excellent
 8   result, when considering that Plaintiffs could face difficulties to establish liability and prevail at certification and
 9   trial.
10            F.       Plaintiffs Face Certification and Liability Risks
11            Although Plaintiffs are confident in their position, they acknowledge they face certification and liability
12   risks should the litigation continue. It is settled in California that “the employer's liability arises by adopting a
13   uniform policy that violates the wage and hour laws.” Faulkinbury v. Boyd & Associates, Inc., 216 Cal.App.4th
14   220, 235 (2013). However, here, Bank of America will likely argue its timekeeping and meal and rest break
15   policies appear facially valid.
16            First, regarding Plaintiffs’ off-the-clock/unpaid time claim, Plaintiffs would argue, based on Williams v.
17   Superior Court, 221 Cal.App.4th 1353 (2013) that an off the clock/unpaid time class can be certified when an
18   employer has a de facto practice of not paying employees for all hours worked, even if the employer’s official
19   written policy forbids off the clock work. Id. at 1365, 1369. However, Bank of America would likely distinguish
20   Williams on the basis that in Williams the employer’s policy specifically excluded from payment employee hours
21   that were indisputably worked every day, whereas here, Bank of America’s overtime and timekeeping policy
22   advised class members that they would be paid for all hours worked. Markham Decl., ¶36. Plaintiffs would also
23   argue, that as confirmed by the California Supreme Court in Troester v. Starbucks Corp., 5 Cal. 5th 829 (2018),
24   there is no de minimis doctrine in California, and employers must compensate employees for the minutes
25   routinely worked off–the–clock. Id. at 848. However, Defendant would likely distinguish Starbucks by arguing
26   that here, in contrast to the facts at issue in Starbucks, Plaintiffs and class members were paid overtime for time
27   worked outside of their scheduled shifts as evidenced by overtime payments in Plaintiffs’ and other class
28   members’ payroll records. Id., ¶37. Further, Plaintiffs would likely face challenges in relying on activity data to



                                                             23
                   NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                         CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 32 of 44




 1   prove off-the-clock violations, based on the results of analysis of the sampling as indicated in section D above.
 2           Second, regarding Plaintiffs’ meal and rest break claims, Plaintiffs would argue, based on Brinker, that
 3   Bank of America undermined its formal policies “by pressuring employees to perform their duties in ways that
 4   omit breaks.” Brinker Restaurant Corp. v. Superior Court, 53 Cal.4th 1004, 1040 (2012), Bank of America
 5   would likely respond that some Class Members might have been able to take uninterrupted meal (and rest) breaks,
 6   while some might not have been able to (on different occasions and for different reasons). This could create
 7   individualized issues defeating commonality and predominance, and manageability. In further support of its
 8   position, Bank of America would likely argue that since January 1, 2017, it has had a system for paying meal
 9   break premiums when employees recorded time that indicated they did not take a compliant meal period and the
10   only owed penalties would be where employees recorded a compliant meal period and that time entry was not
11   accurate. Markham Decl., ¶38. Lastly, even if the rest break class were certified, damages and penalties
12   calculations could present complicated issues as employees did not have to clock out to take rest breaks, or
13   otherwise record them. Id.
14           Third, regarding Plaintiff’s unreimbursed business expenses claim, Defendant would likely argue that
15   class members did not work in a position which required them to regularly incur business expenses, which
16   Plaintiffs acknowledge could result in hurdles in quantifying and proving commonality for certification purposes.
17   Id., ¶39. Further, Defendant would likely assert that to the extent Plaintiffs and class members incurred expenses
18   on their personal cell phones but did not submit business expense reimbursement forms, Defendant was not on
19   sufficient notice of the expenses incurred. See e.g., Hammit v. Lumber Liquidators, 19 F. Supp. 3d 989, 1001
20   (S.D. Cal. 2014) (granting summary judgment when employee failed to request reimbursement).
21           Lastly, Plaintiffs’ success on their derivative wage statement claims is highly uncertain and contingent
22   on the success of Plaintiffs’ primary claims. Under Maldonado v. Epsilon Plastics, Inc., 22 Cal.App.5th 1308
23   (2018) wage statement penalties are not warranted when a pay stub correctly shows the amounts actually paid to
24   the employee. Id. at 1337. Further, Maldonado holds that meal and rest break premiums cannot form the basis
25   of the wage statement and waiting penalties claim. Id. at 1336-37. Similarly, Naranjo v. Spectrum, 40
26   Cal.App.5th 444 (2019) holds that a plaintiff cannot recover waiting time penalties for unpaid meal and rest break
27   premiums, which would substantially lower Plaintiffs’ recovery for Labor Code §§ 201-203 and § 226 claims.
28   Naranjo, supra, 40 Cal.App.5th. at 270-71; see also Betancourt v. OS Rest. Servs., LLC, 49 Cal. App. 5th 240,



                                                           24
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 33 of 44




 1   248 (2020), reh'g denied (May 18, 2020), review filed (June 23, 2020) (Agreeing with “Naranjo that a plaintiff
 2   is not entitled to recover penalties for waiting time and wage statement violations based on claims of nonprovision
 3   of rest or meal periods, and likewise cannot obtain attorney fees based on those claims.”) In Harrison, Bank of
 4   America moved for summary judgment on these grounds and determination on the motion was pending at the
 5   time settlement was reached. Quintilone Dec. ¶ 8; Markham Decl., ¶40.
 6           The court should therefore compare the uncertainties of the prolonged litigation with the immediate
 7   benefits that the settlement provides to the Class Members. Here, the Settlement amount of $11,500,000 was
 8   reached with the aid of an experienced mediator. Saltzman Decl., ¶¶ 9-10, 12. When considering the probability
 9   of lengthy litigation in the absence of a settlement, the risk that Plaintiffs and the Class Members might not have
10   been able to succeed at trial, and the risk that a jury could award damages less than $11,500,000, the settlement
11   amount is reasonable. In re Mego Fin. Corp. Sec. Litig., 213 F.3d at 458; Sandoval v. Tharaldson Employee
12   Management, Inc., 2010 WL 2486346, at *7 (C.D. Cal. June 5, 2010).
13   IV.     THE SETTLEMENT EXCEEDS THE STANDARDS FOR PRELIMINARY APPROVAL
14           The district court has broad discretion to approve Rule 23 settlements and should do so where the
15   proposed settlement is “fair, adequate, reasonable, and not a product of collusion.” Hanlon v. Chrysler Corp.,
16   150 F.3d 1011, 1036 (9th Cir. 1998). In determining whether a settlement should be approved, the Ninth Circuit
17   has a “strong judicial policy that favors settlement, particularly where complex class action litigation is
18   concerned.” In re Heritage Bond Litig., 2005 WL 1594403 (C.D. Cal. June 10, 2005) (citing Class Plaintiffs v.
19   Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992)).
20           Court approval involves a two-step process where the court first determines whether preliminary
21   approval is warranted, so that notice of the same can be disseminated, and then after notice is given to the class,
22   the Court reviews the settlement once again to determine whether final approval is warranted. Manual of
23   Complex Litigation, 4th, § 21.632 (2004); Hanlon, 150 F.3d at 1019. At the preliminary approval stage, the
24   Court need only “determine whether the proposed settlement is within the range of possible approval.” True v.
25   Am. Honda Motor Co., 749 F. Supp. 2d 1052, 1063 (C.D. Cal. 2010).
26           At the outset, there is a “strong initial presumption that the compromise is fair and reasonable.” Hanlon,
27   150 F.3d at 1019. A class action settlement is presumed to be fair when: (1) the settlement is reached through
28   arm’s length agreement; (2) investigation and discovery are sufficient to allow counsel and the court to act



                                                           25
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 34 of 44




 1   intelligently; (3) counsel is experienced in similar litigation; and (4) the percentage of objectors is small.
 2   Newberg & Conte, Newberg On Class Actions § 11.41 (3d ed. 1992). It is clear as set forth hereafter that this
 3   settlement satisfies the Hanlon “presumption” factors.
 4           Arm’s Length Negotiations: As discussed above, the settlement was definitely reached through arm’s
 5   length negotiations, having only reached a resolution following a full day and evening of mediation before
 6   esteemed wage and hour class action mediator David Rotman, Esq., and then several weeks of ongoing
 7   discussions while the Parties were considering the “mediator’s proposal” issued by Mr. Rotman. Ultimately,
 8   the Plaintiffs in these banking center cases, and the Bank, agreed upon the final terms of a full and complete
 9   settlement, as set forth in the Settlement Agreement.
10           Sufficient Investigation and Discovery: As also discussed above, the investigation and discovery in
11   the cases, along with the privileged informal mediation related discovery provided by the defendant, enabled
12   Plaintiffs’ counsel, already very familiar with all the applicable laws, to be very well informed so as to properly
13   evaluate the claims, the likelihood of certification is the cases did not settle, and the strengths of the claims if
14   they had to be brought to trial. As a result of all of this information, combined with counsels’ many years of
15   class action experience, including in cases of a similar nature, Plaintiffs’ counsel was more than prepared to
16   intelligently assess both the strengths and weaknesses of the case, in order to negotiate a fair and reasonable
17   settlement.
18           Experienced Counsel: As set forth in the declarations of the various lead Plaintiffs’ Class Counsel in
19   the three cases, the level of expertise and past success they bring to the cases is quite high, certainly amongst the
20   strongest class counsel in the state. Mr. Saltzman and the entire Marlin & Saltzman firm are extremely
21   experienced in wage and hour class action litigation. Saltzman Decl., ¶¶ 28-35; Avakian Decl., ¶¶ 3-8. Marlin
22   & Saltzman has been blessed to have achieved some of the largest recoveries in this field of law over the last 20
23   years and it continues to do so at this time. Saltzman Decl., ¶¶ 28-35. The details of the settlements and
24   judgments (yes, judgments on trials) are set forth in the Saltzman declaration, and the total recoveries by he and
25   the firm are now quickly approaching One Billion Dollars. Id.
26           The attorneys at the Markham Law Firm have extensive experience in class action litigation, including
27   wage–and–hour, consumer, antitrust, and securities litigation. The Markham Law Firm has been lead or co–
28   lead class counsel in hundreds of class action cases in federal and state courts in California, and throughout the



                                                             26
                NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                      CASE NO. 3:19-CV-00316-LB
                  Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 35 of 44




 1   United States, and in over thirty reported and widely–cited appellate cases. Markham Decl., ¶¶41-49. The
 2   Markham Law Firm has conducted trials in over twenty cases, both bench and jury, including class action trials.
 3   The Markham Law Firm has obtained many large class action settlements which have benefitted consumers
 4   and employees, which are listed in the attached declaration of David R. Markham.
 5           The attorneys at Quintilone & Associates have extensive experience in class action litigation, specifying
 6   in wage and hour cases. Quintilone & Associates has been appointed lead class counsel or co-class counsel in
 7   over 30 cases in both California and United States District Courts, and has negotiated many wage and hour class
 8   action settlements, including many involving the issues presented here. A list of Quintilone & Associates’
 9   notable class action cases can be found in the attached declaration of Richard E. Quintilone II, Esq. (Quintilone
10   Dec. ¶ 4).
11           Accordingly, it is clear that the settlement before the Court merits the strong initial presumption that the
12   compromise is fair and reasonable, as the first three issues are well established.
13           The number of objectors, if any, is of course premature to determine at this time, as notice has not yet
14   been disseminated to the class, so this issue will necessarily be addressed at the time of final approval.
15           The Court’s ultimate fairness determination at the final fairness hearing will include balancing several
16   factors, including some or all the following, which will be addressed in the motion for final approval:
17           (1) the strength of plaintiffs’ case; (2) the risk, expense, complexity, and [likely] duration of
18           further litigation; (3) the risk of maintaining class [action status throughout the trial]; (4) the
19           amount of the settlement; (5) investigation and discovery [completed]; (6) the experience and
20           views of counsel; and (7) the reaction of class members.
21   In re Skilled Healthcare Grp., Inc. Sec. Litig., No. CV 09-5416 DOC (RZx), 2011 WL 280991, at *2 (C.D. Cal.
22   Jan. 26, 2011) (citing Staton v. Boeing Co., 327 F.3d 938, 959 (9th Cir. 2003)). It is evident that this settlement
23   will meet these standards, many of which are set forth above in the discussion of the Hanlon factors.
24   V.      NATURE AND METHOD OF CLASS NOTICE
25           “For any class certified under Rule 23(b)(3), including those certified for settlement purposes, the court
26   must direct to settlement class members the best notice practicable under the circumstances, including individual
27   notice to all members who can be identified through reasonable effort.” Federal Rules of Civil
28   Procedure 23(c)(2)(B). Here, the Parties have agreed upon a Notice which will be mailed to all last known



                                                            27
                  NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                        CASE NO. 3:19-CV-00316-LB
                  Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 36 of 44




 1   addresses found in the Defendant’s records, updated as necessary by the Settlement Administrator. This is the
 2   most efficient and effective method for notifying putative class members, thus satisfying the “best practicable”
 3   notice standard.
 4           As for the content of the notice, the proposed Notice, attached to the Stipulation as Exhibit B, satisfies
 5   the criteria in Rule 23(c)(2). It informs putative class members of (i) the nature of the action(s); (ii) the definition
 6   of the settlement class certified; (iii) the class claims, issues, or defenses involved in the case and being released
 7   herein, and the settlement class period; (iv) that a class member may enter an appearance through counsel if the
 8   member so desires; (v) that the court will exclude from the class any member who requests exclusion; (vi) the
 9   time and manner for requesting exclusion; and (vii) the binding effect of a class judgment on class members
10   under Rule 23(c)(3). It also informs them of their right to object, and if they choose to do so, how that must be
11   done. Plaintiffs ask that the Proposed Notice be approved.
12   VI.     CLAIMS ADMINISTRATION
13           The Parties have agreed to the appointment of Simpluris, Inc., a highly experienced wage and hour class
14   administration company, as the Settlement Administrator. Saltzman Decl. ¶ 24; Markham Decl. ¶50. Before
15   deciding on Simpluris, Inc., Plaintiffs’ counsel obtained bids from two other potential third-party administrators,
16   ILYM Group, Inc. and CPT Group, Inc., but ultimately agreed to use the services of Simpluris, Inc., as they
17   gave the lowest bid for services, which ultimately results in a higher Net Settlement Fund for the Settlement
18   Class. Id.
19   VII.    ATTORNEYS’ FEES AND COSTS
20           The Settlement Agreement allows Class Counsel to apply for an award of fees to be paid from the total
21   settlement established for the benefit of the settlement class, in an amount not to exceed 30% of the total fund,
22   as well as reimbursement of costs and expenses incurred, which in this case will not exceed $100,000.00. Courts
23   in California wage and hour cases, where the common fund is under $10 million, tend to award attorneys’ fees
24   in the 30% - 40% range. Vasquez v. Coast Valley Roofing, Inc., 266 F.R.D. 482, 491-92 (E.D. Cal. 2010) (citing
25   to five wage and hour class actions where courts approved fee awards ranging from 30 to 33%). The trial court
26   has discretion to award attorneys’ fees based on either the lodestar/multiplier calculation or the percentage-of-
27   recovery method. Laffitte v. Robert Half International Inc., 1 Cal.5th 480, 503 (2016). For the final approval
28   motion, Class Counsel intends to brief the fee application using both methodologies, as cross checks. Defendant



                                                              28
                  NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                        CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 37 of 44




 1   agrees not to oppose or object to the application for attorneys’ fees and costs in the amounts described above.
 2   Settlement Agreement, ¶ 26.
 3   VIII. SERVICE AWARD FOR PLAINTIFFS
 4           The Settlement Agreement contemplates that Plaintiffs will apply for a service award to be paid from
 5   the gross settlement fund in the amount of $10,000.00 each (for a total of $40,000.00), and Defendant Bank of
 6   America has agreed not to object to a request of up to that amount. Settlement Agreement, ¶ 27. The request for
 7   this award is also disclosed in the proposed Notice. (Saltzman Decl. Ex. 1 [Ex. B]). Each of the Plaintiffs has
 8   stepped up to seek justice on behalf of the entire Class; has worked with counsel to assist in the case preparation
 9   and presentation; and assisted with the mediation and settlement negotiations. They have therefore fully satisfied
10   their duties to serve as fiduciaries for the Class.
11           In addition, as class representatives in this technology-driven era, they have voluntarily subjected their
12   good names to the negative impacts of the internet, such that all future prospective employers can easily
13   determine that they have been class representatives in a suit against one of their previous employers. No other
14   class member receiving a benefit hereunder will ever suffer that same level of future scrutiny.
15           While Plaintiffs will file their motion for these awards along with Class Counsel’s application for fees
16   and costs, to be determined by this Court at final approval, this brief summary description of the justification of
17   the service awards requested is submitted so that the awards sought may be included in the Notice to be sent to
18   all putative class members.
19   IX.     CERTIFICATION OF THE SETTLEMENT CLASS IS APPROPRIATE
20           As set forth above in the Introduction to this motion, the Parties seek preliminary certification of
21   the following Class. The Class consists of Defendant’s current and former non-exempt employees that
22   fall within at least one of the following subclasses:
23               a. Employees working or who worked in the State of California for Defendant as a “Teller”
24                    (meaning Job Codes RT600 – FC Client Service Rep and RT601 – Market Client Service Repo)
25                    on or after October 26, 2014, through the date of preliminary approval of the settlement by the
26                    Court; and/or
27               b. Employees working or who worked in the State of California for Defendant as a “Financial
28                    Center Operations Manager” or a “Financial Center Assistant Manager” (meaning Job Codes



                                                           29
                NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                      CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 38 of 44




 1                    RM019 – Assistant Manager-FCC and RM038 – Financial Center Assistant Manager) on or after
 2                    March 25, 2015, through the date of preliminary approval of the settlement by the Court; and/or
 3                 c. Employees working or who worked in the State of California for Defendant as a Personal Banker
 4                    (Job Code RS600), Senior Personal Banker (Job Code RS601), Relationship Manager (Job Code
 5                    BQ055), Relationship Manager and Lending Specialist (Job Code BQ22), Sales and Service
 6                    Specialist (Job Code RS860), Relationship Banker (Job Code RS861), or a Relationship Banker
 7                    – Hybrid (Job Code RS862) on or after March 27, 2016, through the date of preliminary approval
 8                    of the settlement by the Court.
 9           The Class expressly excludes therefrom any individuals who, as of the date of final approval of the Class
10   Settlement, have filed a pending, separate lawsuit, individually and/or as a putative class or representative action,
11   asserting the same claims to those alleged in the Lawsuits, including but not limited to the certified claims in
12   Frausto v. Bank of America, N.A., Case No. 3:18-cv-01983-LB and Suarez v. Bank of America, N.A., Case No.
13   3:18-cv-01202-LB, as set forth in Dkt. #128 of Case No. 3:18-cv-01983-LB. The Class also excludes any former
14   employee of Defendant who has previously released such claims. With respect to any current employee who has
15   previously released such claims, any time period covered by each such employee’s release agreement shall be
16   excluded from the calculation of any settlement sum payable under this Agreement.
17           A.       Federal Rule of Civil Procedure 23(a) Requirements Are Met for the Settlement Class
18           When seeking certification of a class pursuant to Rule 23, plaintiffs have the burden of showing
19   the four requirements of Rule 23(a) as well as one of the requirements of Rule 23(b).                     The four
20   requirements of Rule 23(a) are typically referred to as: (1) numerosity, (2) commonality, (3) typicality,
21   and (4) adequacy. United Steel, Paper & Forestry, Rubber, Mfg. Energy v. ConocoPhillips Co.,
22   593 F.3d 802, 806 (9th Cir. 2010). In this case, the Parties agree to provisional certification of the
23   settlement Class under Rule 23(b)(3), which has the added requirement of “predominance.” Id.
24                    1.      Numerosity
25           Rule 23(a) (1) is typically referred to as “numerosity” in that it requires a class that is “so numerous

26   that joinder of all members is impracticable.” The term “impracticable” does not mean “impossible,” and

27   only refers to “the difficulty or inconvenience of joining all members of the class.” Advertising Specialty

28   Nat’l Assoc. v. Fed’l Trade Comm’n., 238 F.2d 108, 119 (1st Cir. 1956). Here, with thousands of putative



                                                            30
                  NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                        CASE NO. 3:19-CV-00316-LB
                Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 39 of 44




 1   class members, the numerosity factor is easily met.
 2   ///
 3                     2.        Commonality
 4             Rule 23(a)Error! Bookmark not defined.(2) requires that “there are questions of law or fact

 5   common to the class.” The Ninth Circuit has held that commonality exists “where the lawsuit challenges

 6   a system-wide practice or policy that affects all of the putative class members.” Armstrong v. Davis,

 7   275 F.3d 849, 868 (9th Cir. Cal. 2001).

 8             Here, Plaintiffs have alleged various wage and hour violations that are common within each of the three

 9   categories of employees involved in the now proposed consolidated complaint. These include the banking center

10   Tellers, Personal Bankers, and the Operations Managers. Based on the allegations in the proposed consolidated

11   complaint, drawn directly from the three previous stand-alone actions, the following list of common questions of

12   law and fact are presented as articulated in the operative Complaint.

13         •   Whether Defendant’s policy and/or practice forced Plaintiffs and the class to work off the clock;

14         •   Whether Defendant’s failed to pay Plaintiffs and the Class for pre-shift and post-shift work;

15         •   Whether Defendant violated Labor Code in failing to pay Plaintiffs and the Class minimum/regular and

16             overtime wages for all hours worked;

17         •   Whether Defendant had a policy or practice of not paying meal or rest period premium wages;

18         •   Whether Defendant violated Labor Code § 226.7 and/or § 512 and engaged in a pattern or practice of

19             failing to provide timely, off–duty thirty (30) minute meal periods to Plaintiffs and members of the class

20         •   Whether Defendant engaged in a pattern or practice of impeding Plaintiffs and the members of the class

21             from taking statutory off–duty thirty (30) minute meal periods on a timely basis;

22         •   Whether Defendant engaged in a pattern or practice of failing to properly compensate Plaintiffs and the

23             members of the class for missed, untimely or on–duty meal periods and rest periods as required by

24             California law;

25         •   Whether Defendant violated the applicable California Industrial Welfare Commission (“IWC”) Order

26             by failing to provide Plaintiffs and the members of the class with timely off–duty thirty (30) minute meal

27             periods;

28         •   Whether Defendant engaged in unfair practices and violated California Business and Professions Code



                                                            31
                 NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                       CASE NO. 3:19-CV-00316-LB
           Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 40 of 44




 1       § 17200 by failing to provide Plaintiffs and the members of the class with their statutory off–duty meal
 2       and rest periods on a timely basis;
 3   •   Whether Defendant engaged in unfair practices and violated California Business and Professions Code
 4       § 17200 by failing to pay Plaintiffs and the members of the class for all time worked;
 5   •   Whether Defendant maintained accurate time records of off–duty thirty (30) minute meal breaks taken
 6       by Plaintiffs and members of the class in accordance with the applicable IWC Wage Order;
 7   •   Whether Defendant violated Labor Code § 226 (a) by issuing inaccurate itemized wage statements to
 8       Plaintiffs and members of the class that failed to include payments for missed, untimely, and/or on–duty
 9       meal periods among wages earned throughout the Class period;

10   •   Whether Defendant violated Labor Code § 226 (a) by issuing inaccurate itemized wage statements to

11       Plaintiffs and members of the class that failed to include payment for all hours worked;

12   •   Whether Defendant violated Labor Code § 226 (a) by issuing inaccurate itemized wage statements to

13       Plaintiffs and members of the class that failed to accurately state the total hours worked, to the detriment

14       of Plaintiffs and the class;

15   •   Whether Defendant failed to compensate, and therefore violated Labor Code § 226.7 and the applicable

16       Wage Order by failing to provide ten (10) minute, uninterrupted rest periods as contemplated by

17       California law for work periods in excess of three and one–half (3 ½) hours;

18   •   Whether Defendant engaged in a pattern or practice of failing to properly compensate Plaintiffs and the

19       members of the class for failing to provide ten (10) minute, uninterrupted rest periods as contemplated

20       by California law for work periods in excess of three and one–half (3 ½) hours;

21   •   Whether Defendant violated Labor Code § 1197 due to failure to compensate Plaintiffs and members of

22       the class for those acts Defendant required Plaintiffs and members of the class to perform for the benefit

23       of Defendant;

24   •   Whether Defendant violated Labor Code § 2802 due to failure to reimburse Plaintiffs and members of

25       the class for those expenses Defendant required Plaintiffs and members of the class to perform for the

26       benefit of Defendant;

27   •   Whether Defendant violated Labor Code § 201-203 by failing to pay all wages due upon termination to

28       all Class members who were terminated or voluntarily quit.



                                                       32
           NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                 CASE NO. 3:19-CV-00316-LB
              Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 41 of 44




 1          These common issues easily satisfy Rule 23(a) (2)’s requirements.
 2                   3.     Typicality
 3          Rule 23(a)(3) requires that “the claims or defenses of the representative parties are typical of the

 4   claims or defenses of the class.”         This requirement is “permissive” and requires only that the

 5   representative’s claims are reasonably related to those of the absent class members. Rodriguez v. Hayes,

 6   591 F.3d 1105, 1124 (9th Cir. Cal. 2010). Here typicality is met because the claims of all the putative

 7   class members are based on the same legal and factual claims as those of the Plaintiffs from each of the

 8   respective job duties in the banking centers.

 9                   4.     The Adequacy Requirements Are Satisfied

10          The proposed class representatives, Andrea Harrison, Miguel Mendoza, and Kiarash

11   Kaffishahsavar, Kimberly Jaco and class counsel, Marlin & Saltzman LLP, The Markham Law Firm,

12   Quintilone & Associates, and United Employees Law Group all represent that they have and will continue

13   to “fairly and adequately protect the interests of the class.” Federal Rules of Civil Procedure 23(a) (4).

14   The adequacy requirement has two prongs, the first being “that the representative party’s attorney be

15   qualified, experienced, and generally able to conduct the litigation.” In re Surebeam Corp. Secs. Litig.,

16   No. 03 CV 1721JM9POR), 2004 WL 5159061, at *5 (S.D. Cal. Jan. 5, 2004). Here Plaintiffs’ chosen

17   counsel, as previously discussed hereinabove, have litigated and successfully resolved numerous wage

18   and hour class actions, by way of settlement, arbitration and trial. (See Saltzman Decl. ¶¶ 28-35; Markham

19   Decl., ¶¶41-49; Quintilone Decl., ¶ 4).

20          The second prong of the adequacy test is “that the suit not be collusive and the representative

21   plaintiff’s interests not be antagonistic to those of the remainder of the class.” In re Surebeam Corp. Secs.

22   Litig., 2004 WL 5159061, at *1-2. Plaintiffs have litigated these cases in good faith and the interests of

23   Plaintiffs are fully aligned with those of the putative class members, because both share a common interest

24   in challenging the alleged violations of wage and hour laws as demonstrated by the practices, policies,

25   and procedures of the Defendant, Bank of America.

26          B.       The Federal Rule of Civil Procedure 23(b) Standards Are Satisfied
                     1.     Common Issues Predominate
27
            In addition to the Rule 23(a) requirements, a district court must also find that common issues of
28



                                                        33
                 NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                       CASE NO. 3:19-CV-00316-LB
              Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 42 of 44




 1   law or fact “predominate over any questions affecting only individual members.” Federal Rules of Civil
 2   Procedure 23(b) (3). The Claims in this case are sufficiently cohesive to warrant adjudication by
 3   representation. See Comcast Corp. v. Behrend, 133 S. Ct. 1426, 1436 (2013). Furthermore, because the
 4   “predominance” factor concerns liability, any variation in damages is plainly insufficient to defeat class
 5   certification. Leyva v. Medline Indus., 716 F.3d 510, 514 (9th Cir. 2013).
 6          Plaintiffs assert that the alleged violations set forth in the proposed consolidated complaint are
 7   representative of all of the employees in the three job titles alleged in the action(s). Wage and hour class
 8   actions, in particular, are commonly found to meet the predominance requirement, since the hourly
 9   employees of large employers are so commonly subject to common policies and practices, lending to such
10   actions a high level of finding common predominant issues. The common issues, the predominant issues
11   in wage and hour class action litigation, are set forth at length above.
12                  2.      The Class Action Device Is Superior
13          The class action proposed herein is “superior to other available methods for the fair and efficient

14   adjudication of the controversy.” Federal Rules of Civil Procedure 23(b) (3). Provisional certification of

15   the cases for settlement purposes will enable the Class members’ claims to be fairly, adequately, and

16   efficiently resolved to a degree that no other mechanism or forum would provide. As in Hanlon, the

17   alternative methods of resolution would require that each employee file his or her own individual claims,

18   a daunting task against the much stronger defendant involved, and one not likely to be pursued by many

19   of them. Hanlon, 150 F.3d at 1019-20. Thus, the class is the most efficient method to resolve the claims.

20   X.     NO MANAGEABILITY ISSUES PRECLUDE CERTIFICATION

21          Finally, no issues of manageability preclude certification of a settlement Class. A court faced with

22   a request for a settlement-only class like this need not inquire whether the case would present problems

23   of trial management, even though the other requirements under Rule 23 must still be satisfied. See, e.g.,

24   Lazarin v. Pro Unlimited, Inc., No. C11-03609 HRL, 2013 WL 3541217, at *5 (N.D. Cal. July 11, 2013).

25   In any event, Plaintiffs believe the proposed plan of distribution and settlement process are both efficient

26   and manageable.

27   XI.    PLAINTIFFS’ COUNSEL SHOULD BE APPOINTED AS “CLASS COUNSEL”

28          Rule 23(g) requires that courts consider the following four factors when appointing settlement



                                                         34
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
               Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 43 of 44




 1   class counsel: (1) whether counsel has investigated the class claims; (2) whether counsel is experienced
 2   in handling class actions and complex litigation; (3) whether counsel is knowledgeable regarding the
 3   applicable law; and (4) whether counsel will commit adequate resources to representing the class. See
 4   Grant v. Capital Mgmt. Servs., L.P., No. 10-cv-2471-WQH (BGS), 2013 WL 6499698, at *2-3 (S.D. Cal.
 5   Dec. 11, 2013).
 6           Here, the proposed class counsel are all highly experienced and knowledgeable regarding complex
 7   federal and state wage and hour class actions like this one. (See Saltzman Decl. ¶¶ 28-35; Markham Decl., ¶¶41-
 8   49; Quintilone Decl., ¶¶ 3-4). Indeed, Plaintiffs’ counsel collectively have successfully resolved in excess of
 9   hundreds of wage and hour class actions, via settlements and trial/arbitration. In addition, Plaintiffs’ counsel
10   herein have fully investigated the allegations and claims presented, and have collectively fully committed their
11   resources to represent the Class Members herein, and will continue to do so.
12   XII.    CONCLUSION
13           The Parties have reached a favorable settlement of complex issues, in a fully arm’s-length process of
14   negotiations. Plaintiffs respectfully request that the Court order the conditional certification of the Action for
15   settlement purposes as requested herein, grant preliminary approval of the proposed settlement to permit the
16   notice phase to proceed, and enter the proposed Order Granting Preliminary Approval, attached as Exhibit 2 to
17   the Saltzman Decl. The Parties also request that the Court set a Final Approval Hearing for a date approximately
18   150 days following the issuance of the Order Granting Preliminary Approval. This time period will allow for
19   the Defendant to provide the class list and requisite information to the Settlement Administrator for Notice
20   purposes, and allow sufficient time for the Class Members to make their elections as to the Settlement, and for
21   the final approval motions to be filed and heard by this Court.
22
23   DATED: April 22, 2021                           MARLIN & SALTZMAN, LLP

24                                                   By:    /s/ Tatiana G. Avakian ______________
                                                            Stanley D. Saltzman, Esq.
25
                                                            Tatiana G. Avakian, Esq.
26                                                   Attorneys for Plaintiff Miguel Mendoza and the
                                                     putative Class
27
28



                                                           35
               NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     CASE NO. 3:19-CV-00316-LB
              Case 3:19-cv-02491-LB Document 74 Filed 04/22/21 Page 44 of 44




                                        CERTIFICATE OF SERVICE
 1
 2          I, Tatiana G. Avakian, an attorney, certify that I caused the foregoing document to be served on
 3   all counsel of record in this action via the Court’s CM/ECF system on April 22, 2021.
 4
 5
                                                By:    /s/ Tatiana G. Avakian
 6                                                     Tatiana G. Avakian, Esq.
                                                Attorney for Plaintiff Miguel Mendoza and the
 7
                                                putative Class
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      36
              NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                    CASE NO. 3:19-CV-00316-LB
